    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 1 of 120 PageID #: 19047
                                                                                       711



12:53:41    1                IN THE UNITED STATES DISTRICT COURT

            2                   FOR THE EASTERN DISTRICT OF TEXAS

            3                           MARSHALL DIVISION

            4   VOCALIFE LLC,                     )(

            5         PLAINTIFF,                  )(    CIVIL ACTION NO.

            6                                     )(    2:19-CV-123-JRG

            7   VS.                               )(    MARSHALL, TEXAS

            8                                     )(

            9   AMAZON.COM, INC. and              )(

           10   AMAZON.COM LLC,                   )(    OCTOBER 5, 2020

           11         DEFENDANTS.                 )(    12:53 P.M.

           12                       TRANSCRIPT OF JURY TRIAL

           13                           AFTERNOON SESSION

           14             BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

           15                   UNITED STATES CHIEF DISTRICT JUDGE

           16

           17   FOR THE PLAINTIFF:

           18   MR. ALFRED R. FABRICANT
                MR. PETER LAMBRIANAKOS
           19   MR. VINCENT J. RUBINO, III
                MS. AMY PARK
           20   MR. ENRIQUE ITURRALDE
                FABRICANT LLP
           21   230 Park Avenue, 3rd Floor W.
                New York, NY 10169
           22
                MR. SAMUEL F. BAXTER
           23   MS. JENNIFER L. TRUELOVE
                MCKOOL SMITH, P.C.
           24   104 East Houston Street, Suite 300
                Marshall, TX 75670
           25
Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 2 of 120 PageID #: 19048
                                                                                   712



      1   FOR THE DEFENDANTS:

      2   MR. JOSEPH R. RE
          ALAN G. LAQUER
      3   KENDALL M. LOEBBAKA
          JOSHUA J. STOWELL
      4   KNOBBE, MARTENS, OLSON & BEAR, LLP
          2040 Main Street, Fourteenth Floor
      5   Irvine, CA 92614

      6   MR. COLIN B. HEIDEMAN
          KNOBBE, MARTENS, OLSON & BEAR, LLP
      7   925 Fourth Avenue, Suite 2500
          Seattle, WA 98104
      8
          MS. JENNIFER H. DOAN
      9   MR. JOSHUA R. THANE
          MR. KYLE R. AKIN
     10   HALTOM & DOAN
          6500 Summerhill Road, Suite 100
     11   Texarkana, TX 75503

     12   MR. J. DAVID HADDEN
          MR. RAVI RANGANATH
     13   MR. THOMAS JOHN FOX
          FENWICK & WEST LLP
     14   801 California Street
          Mountain View, CA 94041
     15
          MR. DERON R. DACUS
     16   THE DACUS FIRM, PC
          821 ESE Loop 323, Suite 430
     17   Tyler, TX 75701

     18

     19   COURT REPORTER:        Shelly Holmes, CSR, TCRR
                                 Official Reporter
     20                          United States District Court
                                 Eastern District of Texas
     21                          Marshall Division
                                 100 E. Houston Street
     22                          Marshall, Texas 75670
                                 (903) 923-7464
     23

     24   (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
     25
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 3 of 120 PageID #: 19049
                                                                                       713



            1                          P R O C E E D I N G S

12:53:41    2            (Jury out.)

12:53:41    3            COURT SECURITY OFFICER:       All rise.

12:53:42    4            THE COURT:    Be seated, please.

12:53:45    5            Mr. Hadden, are you prepared to continue with your

12:53:59    6   cross-examination?

12:54:00    7            MR. HADDEN:    I am, Your Honor.

12:54:01    8            THE COURT:    You may return to the podium then.

12:54:03    9            MR. HADDEN:    Thank you, Your Honor.

12:54:04   10            THE COURT:    Let's bring in the jury, please,

12:54:06   11   Mr. Johnston.

12:54:08   12            COURT SECURITY OFFICER:       All rise.

12:54:09   13            (Jury in.)

12:54:41   14            THE COURT:    Please be seated, ladies and

12:54:42   15   gentlemen.

12:54:42   16            We will continue with the Defendants'

12:54:43   17   cross-examination of Mr. McAlexander.

12:54:45   18            Mr. Hadden, you may continue.

12:54:46   19            MR. HADDEN:    Thank you, Your Honor.

12:54:46   20                JOSEPH MCALEXANDER, III, PLAINTIFF'S WITNESS

12:54:46   21                           PREVIOUSLY SWORN

12:54:46   22                      CROSS-EXAMINATION CONTINUED

12:54:48   23   BY MR. HADDEN:

12:54:48   24   Q.   Good afternoon, Mr. McAlexander.

12:54:54   25   A.   Good afternoon.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 4 of 120 PageID #: 19050
                                                                                       714



12:54:55    1   Q.   Where we left off, I think we had agreed that by the

12:54:59    2   time we got done with this process that we've been

12:55:02    3   discussing, what we have shown on this diagram, we haven't

12:55:04    4   yet determined our seven delays because we haven't used the

12:55:08    5   azimuth angle.     Isn't that right?

12:55:10    6   A.   We have not as of this time used the azimuth portion of

12:55:14    7   that, yes.

12:55:14    8   Q.   So, at this point, we have not determined the delays as

12:55:22    9   required by the claim, correct?

12:55:24   10   A.   Other than the -- that is correct, other than the

12:55:27   11   fact -- well, I'll save that for direct.

12:55:31   12   Q.   Okay.

12:55:32   13   A.   Redirect.

12:55:32   14   Q.   So now if we look at the output of this process, what

12:55:37   15   we get is one -- we get six beams, right?

12:55:40   16   A.   Yes, that's correct.

12:55:41   17   Q.   And each of those beams is a combination of the

12:55:45   18   microphone outputs from each of the seven microphones,

12:55:50   19   right?

12:55:50   20   A.   The result of being is a result of the -- from the

12:55:53   21   combination of the microphones.

12:55:55   22   Q.   Right.    And there's no delay that's being output as

12:56:02   23   part of those beams, right?

12:56:06   24   A.   There's a delay that's embedded.        That's not correct.

12:56:11   25   Q.   Okay.    So is it your testimony that that beam that is
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 5 of 120 PageID #: 19051
                                                                                       715



12:56:15    1   coming out that is a combination of those seven microphones

12:56:18    2   also includes seven delays?

12:56:21    3   A.   There are different delays associated with each beam,

12:56:27    4   yes.

12:56:27    5   Q.   So is there -- I'm focusing on one beam.          So let's take

12:56:32    6   Beam 1.

12:56:35    7   A.   Okay.

12:56:35    8   Q.   Does the output of Beam 1, does that include seven

12:56:40    9   delays?

12:56:40   10   A.   Does the output of Beam 1 include seven delays?

12:56:44   11   Q.   Yes, that was the question.

12:56:49   12   A.   I don't believe so, no.

12:56:50   13   Q.   Okay.     Does the output of any of those six beams

12:56:54   14   include seven delays?

12:56:56   15   A.   No.

12:57:03   16   Q.   Does --

12:57:04   17              MR. HADDEN:   Let's go back to -- the Doppler

12:57:06   18   figure, please.

12:57:07   19   Q.   (By Mr. Hadden)     So going back to this figure and

12:57:17   20   reorienting, what we sort of ended with with the fixed

12:57:21   21   beamformer calculation we did to correspond in this diagram

12:57:24   22   to the output of the fixed beamformer block, right?

12:57:27   23   A.   That is what we were focusing on, yes.

12:57:30   24   Q.   And the No. 6 there that's coming out, that represents

12:57:33   25   those six beams, right?
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 6 of 120 PageID #: 19052
                                                                                       716



12:57:35    1   A.   Yes, that's correct.

12:57:36    2   Q.   And each of those beams, again, represent a combination

12:57:41    3   of all seven microphones, right?

12:57:42    4   A.   That is correct.

12:57:47    5   Q.   And none of those beams included seven delays, right?

12:57:54    6   A.   You asked me, does each beam include seven delays?

12:57:59    7   Q.   Correct.

12:58:00    8   A.   No.

12:58:01    9   Q.   Okay.   And then we pass through this acoustic echo

12:58:06   10   canceler, and you're not contending that the determining

12:58:10   11   the delays is performed by the acoustic echo canceler, are

12:58:14   12   you?

12:58:15   13   A.   No, that's noise abatement.

12:58:17   14   Q.   Okay.   So the only thing left is the main beam

12:58:21   15   selector.    So is it your testimony that the main beam

12:58:24   16   selector calculates the seven delays?

12:58:26   17   A.   Again, I'm not sure what you mean by the seven delays.

12:58:26   18   You've indicated that for each beam, and that doesn't make

12:58:31   19   sense.

12:58:31   20   Q.   Well, according to the claim, we need one delay for

12:58:34   21   each sound sensor, right?      And we have seven microphones,

12:58:39   22   right?

12:58:39   23   A.   Yeah, one delay for each, but your question has always

12:58:42   24   been seven for each, which didn't make sense.

12:58:46   25   Q.   To be clear, the claim requires one delay for each
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 7 of 120 PageID #: 19053
                                                                                       717



12:58:53    1   microphone, correct, Mr. McAlexander?

12:58:54    2   A.   That is correct.

12:58:55    3   Q.   And we have seven microphones in the example we've been

12:58:58    4   talking about, right?

12:58:59    5   A.   That is correct.

12:59:00    6   Q.   So, ultimately, you need to show that we have

12:59:02    7   calculated or determined seven delays?

12:59:09    8   A.   One -- one for each microphone, yes.

12:59:11    9   Q.   Okay.   So the question was, does the input to the main

12:59:17   10   beam selector include seven delays, one for each

12:59:24   11   microphone?

12:59:25   12   A.   The input to the beamformer; is that what your question

12:59:27   13   was?

12:59:28   14   Q.   No, the main beam selector.

12:59:30   15   A.   Oh.

12:59:30   16   Q.   We've got the main beam selector.        So we're input to

12:59:34   17   the main beam selector.      Does that input include seven

12:59:38   18   delays, one for each microphone?

12:59:40   19   A.   Yes, delays are already built in by the time it gets to

12:59:46   20   the main beam selector.

12:59:47   21   Q.   Well, you just told me we haven't determined the delays

12:59:52   22   in the fixed beamformer, we didn't calculate the delays in

12:59:56   23   the acoustic echo canceler.       So where do the delays get

01:00:02   24   built in?

01:00:02   25   A.   It's all part of the fixed beamformer with the adaptive
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 8 of 120 PageID #: 19054
                                                                                       718



01:00:03    1   beamformer wraparound.     Again, you only showed me part of

01:00:04    2   it, but it's done by the time it gets to the main beam

01:00:08    3   selector.

01:00:10    4   Q.   So going back now.    So you're saying that we've left

01:00:15    5   the fixed beamformer block with our six beams.           Are you now

01:00:20    6   telling the jury that the delays have all been determined

01:00:23    7   at that point?

01:00:23    8   A.   At the point in time it gets to the main beam selector,

01:00:28    9   yes.

01:00:29   10   Q.   And where did the azimuth angle get added to that

01:00:31   11   determination calculation?

01:00:34   12   A.   Two parts.   Part 1 is that the MATLAB has already

01:00:39   13   created weighting factors based upon a number of factors,

01:00:45   14   including azimuth.     It's already built into the beam

01:00:50   15   finder -- beamformer.

01:00:51   16            Number two, each one of the microphones is

01:00:55   17   receiving the incident target signal at a different time,

01:00:59   18   and so the sampling that is done by each of those

01:01:02   19   microphones is going to have a different value that is

01:01:04   20   going to be instantiated as the sample input.           So you're

01:01:08   21   going to have a delay built in based upon the microphone

01:01:12   22   input.

01:01:12   23   Q.   But we've already -- already used the MATLAB

01:01:17   24   coefficients in that fixed beamformer process that we went

01:01:21   25   through, and you testified that that did not use the
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 9 of 120 PageID #: 19055
                                                                                       719



01:01:24    1   azimuth angle and that we had not determined the delays at

01:01:27    2   that point.    So are you testifying differently now?

01:01:30    3   A.   No, I'm testifying the same, but you never asked about

01:01:33    4   the input.    The input sampling is different for each

01:01:36    5   microphone.

01:01:36    6   Q.   So where are we determining the delay using the azimuth

01:01:52    7   angle if it's not in the fixed beamformer block?

01:01:55    8   A.   Again, you did not include the sample input.           It's a

01:01:58    9   part of the fixed beamformer block because the sample end

01:02:04   10   is different for each microphone.        And so, therefore, the

01:02:05   11   delay is built in based upon the azimuth signal that is

01:02:09   12   being received.

01:02:09   13   Q.   So your testimony is that the code never actually uses

01:02:14   14   an azimuth angle; is that your testimony?

01:02:19   15   A.   The weighting factors for each of the beam -- beams

01:02:22   16   already have azimuth built in as part of the factors.

01:02:25   17   Q.   Well, that's not correct, is it, Mr. McAlexander,

01:02:28   18   because the weighting factors were determined in the

01:02:35   19   laboratory before any target sound signal had been received

01:02:39   20   by the device?

01:02:39   21   A.   That is consistent with my testimony.         MATLAB has

01:02:45   22   determined the entire universe of the potential azimuth

01:02:48   23   indicators, and so the weighting factors are in part built

01:02:52   24   on that, and that's already preloaded into the device.               So

01:02:55   25   when the determining takes place, that's when the incident
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 10 of 120 PageID #: 19056
                                                                                     720



01:02:59    1   target signal arrives.

01:03:00    2   Q.   So it's your testimony that the fixed beamformer does

01:03:07    3   calculate the delay and does use the azimuth angle because

01:03:10    4   somehow that is a -- an aftereffect of receiving a beam on

01:03:20    5   a microphone; is that your testimony?

01:03:21    6   A.   I did not use the word calculate, nor is the word

01:03:24    7   calculate in the claim.      It's -- the claim requires

01:03:27    8   determining and based upon, and determining -- excuse me --

01:03:33    9   determining a delay, and one of those is the azimuth.

01:03:35   10            What I'm saying is the incident beam, the target

01:03:39   11   signal that's coming in is going to be received differently

01:03:42   12   on a delay basis of each microphone.         So when you sample

01:03:45   13   that input, you're going to have different information as

01:03:48   14   an input to the beamformer.

01:03:50   15            And so that -- that, in combination with the

01:03:56   16   weights that the beamformer uses, will provide a -- an

01:03:59   17   output that includes consideration of the azimuth.

01:04:02   18   Q.   So in your testimony now, your testimony is that these

01:04:09   19   seven delays have been determined after the fixed beams

01:04:14   20   have been formed and have left the fixed beamformer and

01:04:18   21   before the main beam selector does anything.           Is that your

01:04:24   22   testimony?

01:04:24   23   A.   That is before -- the main beam selector is going to

01:04:28   24   actually do the selection of the beam that has the highest

01:04:31   25   out of the noise signal-to-noise ratio.          That's what's done
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 11 of 120 PageID #: 19057
                                                                                     721



01:04:36    1   by the main beam selector.

01:04:39    2   Q.   And have you identified anything in the fixed

01:04:44    3   beamformer, the SDB code that uses an azimuth angle?

01:04:51    4   A.   I believe that is in the code that I've already

01:04:56    5   described, and it was also, as I recall in the deposition

01:05:00    6   testimony, it was agreed to by a 30(b)(6) witness at Amazon

01:05:04    7   that azimuth is included in the beamfinder.

01:05:06    8   Q.   I'm not talking to you about the MATLAB code.           I'm

01:05:08    9   talking to you about the code that is actually running on

01:05:10   10   the Echo device.

01:05:11   11   A.   That is what --

01:05:12   12   Q.   The beamformer code --

01:05:13   13            THE COURT:     Just a minute, gentlemen.        We're going

01:05:15   14   to talk one at a time here, all right?          Make sure the

01:05:17   15   question has been asked before you answer, and make sure

01:05:19   16   the answer has been given before you go to the next

01:05:21   17   question.

01:05:22   18            MR. HADDEN:     Yes, Your Honor.

01:05:24   19            THE WITNESS:     Yes, Your Honor.

01:05:25   20   Q.   (By Mr. Hadden)    So just focusing on the code that is

01:05:27   21   actually running on the Echo device, did you show any code

01:05:30   22   to the jury today that includes a determination that uses

01:05:35   23   an azimuth angle?

01:05:38   24   A.   The code that is -- the answer is, yes, because the

01:05:42   25   code is embedded in the -- from the MATLAB code and the
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 12 of 120 PageID #: 19058
                                                                                     722



01:05:47    1   weighting factors.

01:05:48    2   Q.   So the question again, is there any variable or output

01:05:57    3   or any other artifact in any code that you've shown the

01:06:04    4   jury today that includes or uses an azimuth angle of the --

01:06:13    5   to the target source that is received by the device when

01:06:16    6   it's in operation, not when it's being simulated in the

01:06:20    7   lab?

01:06:21    8   A.   Well, I provided input that the MATLAB does all the

01:06:42    9   cal -- performs the calculations for providing that, but

01:06:45   10   that is then loaded on the -- or programmed in on the

01:06:49   11   device, and so the device is going to operate based upon

01:06:51   12   what is programmed in, not based on MATLAB.

01:06:55   13   Q.   So the --

01:07:00   14   A.   So I did show that.

01:07:01   15   Q.   So, again, you're saying that the azimuth angle is

01:07:03   16   somehow in the coefficients that were generated in the lab

01:07:08   17   before the device received any target sound signal from a

01:07:16   18   target source?    Is that your testimony?

01:07:19   19   A.   All of the -- yes, all the combinations are in the

01:07:22   20   MATLAB, and then they are embedded in the device, and the

01:07:26   21   device calls on that code based upon an incoming signal at

01:07:35   22   an azimuth.

01:07:35   23   Q.   So there's nothing you have found in any of your review

01:07:43   24   of the Echo source code that actually performs the

01:07:43   25   calculation using an actual azimuth angle and is
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 13 of 120 PageID #: 19059
                                                                                     723



01:07:43    1   received -- that is -- corresponds to a target sound signal

01:07:49    2   that is actually received by the device when it's in

01:07:52    3   operation, right?

01:07:54    4   A.   Incorrect.   I've just indicated the answer to that.

01:07:59    5            MR. HADDEN:     Let me -- can we see Plaintiff's

01:08:02    6   1377, please, Mr. Berk?

01:08:04    7   Q.   (By Mr. Hadden)    Now, this is one of the exhibits you

01:08:17    8   discussed with Vocalife's counsel, isn't it,

01:08:20    9   Mr. McAlexander?

01:08:20   10   A.   Yes, that's correct.

01:08:21   11   Q.   And you showed a few times this Page 60.

01:08:24   12            MR. HADDEN:     Could we see Page 60, Mr. Berk?

01:08:27   13   Q.   (By Mr. Hadden)    This figure, do you recall this?

01:08:32   14   A.   Yes, I do.

01:08:36   15            MR. HADDEN:     Now, if we go back to the second

01:08:40   16   page, please, Mr. Berk.

01:08:42   17   Q.   (By Mr. Hadden)    This Mr. Grizzel, he is not an

01:08:47   18   engineer that works on Echos, is he, Mr. McAlexander?

01:08:51   19   A.   I can rep -- only represent it's Principal Solutions

01:08:57   20   Architect, Alexa Voice Service --

01:08:58   21   Q.   Uh-huh.

01:08:59   22   A.   -- that's what it represents.

01:09:01   23   Q.   In fact, this whole presentation doesn't have anything

01:09:03   24   to do with Echos, does it, Mr. McAlexander?

01:09:07   25   A.   It's a document that's produced by Amazon that is with
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 14 of 120 PageID #: 19060
                                                                                     724



01:09:19    1   regard to the Alexa voice technology.

01:09:20    2   Q.   Well, this presentation is actually about a kit that

01:09:27    3   Amazon provides to third-party manufacturers so they can

01:09:31    4   build their own devices that can communicate with Alexa;

01:09:39    5   isn't that right, Mr. McAlexander?

01:09:41    6   A.   That is correct.

01:09:41    7   Q.   Okay.    And so the hardware and the algorithms that are

01:09:44    8   described here are not the hardware and algorithms that are

01:09:48    9   in the accused Echo products; these are products that other

01:09:51   10   companies would build.      Right?

01:09:52   11   A.   These are products that other companies would build in

01:09:56   12   conformance with the Alexa application, which means it

01:10:00   13   would correspond with what is in the actual Amazon product.

01:10:04   14   Q.   Well, these are devices that third-party companies can

01:10:07   15   build so that they can communicate with Alexa, but those

01:10:11   16   third parties design their own products.          Right?

01:10:14   17   A.   Yes, they do.    They have to do it in conformance with

01:10:17   18   the guidelines that are provided by Amazon to be certified

01:10:21   19   by Amazon.

01:10:22   20   Q.   Right.    The developers of those products can choose

01:10:26   21   their own audio front end technology to use, right?

01:10:29   22   A.   Yes, they can design their own audio front end.           Again,

01:10:34   23   it has to be consistent with the requirements for Echo if

01:10:38   24   they are going to be responsive with the Alexa code.

01:10:43   25            MR. HADDEN:     Well, if we look at -- if we look at,
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 15 of 120 PageID #: 19061
                                                                                     725



01:10:46    1   Mr. Berk, I guess it'd be four pages from the end with the

01:10:53    2   heading My Recommendations?        Do you see that?

01:10:57    3   Q.   (By Mr. Hadden)       So this is part of the presentation,

01:11:01    4   and the Amazon engineer that works on this kit and not Echo

01:11:05    5   is telling the audience that they should build something

01:11:09    6   unique.

01:11:09    7               Do you see that?

01:11:11    8   A.   Sure.

01:11:11    9   Q.   And they say:       Seven mics may not be necessary --

01:11:17   10   aligned to the anticipated use kit.

01:11:20   11               Do you see that?

01:11:21   12   A.   Yes.    It means you can use more than -- different --

01:11:24   13   different combinations than the seven mics.

01:11:27   14   Q.   And if you look at the second to last page, it says:

01:11:30   15   What will you create?

01:11:32   16               So this is talking to potential developers of

01:11:34   17   other products about products that they can build, not

01:11:38   18   about the Echo product that Amazon built.          Isn't that

01:11:44   19   right, Mr. McAlexander?

01:11:44   20   A.   Yes, that's correct.

01:11:46   21   Q.   Okay.

01:11:47   22               MR. HADDEN:    No further questions.

01:11:48   23               THE COURT:    You pass the witness, counsel?

01:11:49   24               Mr. Hadden, you pass the witness?

01:11:51   25               MR. HADDEN:    I pass the witness.     Sorry,
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 16 of 120 PageID #: 19062
                                                                                     726



01:11:54    1   Your Honor.

01:11:54    2              THE COURT:    Mr. Rubino, are you going to use this

01:11:57    3   chart during your redirect?

01:11:59    4              MR. RUBINO:    Yes, Your Honor, briefly.

01:12:01    5              THE COURT:    All right.   We'll leave it up then.

01:12:05    6              You may proceed with redirect.

01:12:05    7                            REDIRECT EXAMINATION

01:12:15    8   BY MR. RUBINO:

01:12:15    9   Q.   Good afternoon, Mr. McAlexander.

01:12:17   10   A.   Good afternoon.

01:12:17   11   Q.   This board that is in front of us here, is this the --

01:12:20   12   is this the full delay limitation?

01:12:23   13   A.   No.   I mean, this is just a -- a recitation of a part

01:12:32   14   of the claim.

01:12:33   15   Q.   So it's not even the full delay limitation?

01:12:36   16   A.   No.

01:12:37   17              MR. RUBINO:    We can take it down now.

01:12:48   18              If we could please call up Plaintiff's 1.          If we

01:12:53   19   can go to Figure 1, second page, please.          There we go.

01:13:00   20   Q.   (By Mr. Rubino)      Mr. McAlexander, do you recall being

01:13:03   21   asked about this figure?

01:13:04   22   A.   Yes, I do.

01:13:06   23   Q.   And you were asked about certain steps and when they

01:13:10   24   occur in this figure; do you recall that?

01:13:12   25   A.   Yes, I do.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 17 of 120 PageID #: 19063
                                                                                     727



01:13:14    1   Q.   What is this figure, sir?

01:13:16    2   A.   Figure 1 is stated in the specification -- excuse me,

01:13:24    3   stated in the specification as being:         Illustrates a method

01:13:35    4   for enhancing a target sound signal from multiple sound

01:13:40    5   signals.

01:13:41    6              So it is an illustration of a way in which it can

01:13:44    7   be done.    It's not the only way.      It's an illustration.

01:13:46    8   Q.   Is this the claim, sir?

01:13:47    9   A.   No, it's not.

01:13:48   10   Q.   And, earlier, in the context of that delay limitation,

01:13:58   11   do you recall being asked about certain outputs of -- of

01:14:04   12   calculations -- the word "output"; do you recall that word?

01:14:12   13   A.   I recall that word, yes.

01:14:14   14   Q.   Now, does -- does the claim require an output?

01:14:16   15   A.   No, it doesn't require an output.

01:14:19   16   Q.   What does the determination limitation require?

01:14:22   17              MR. RUBINO:    And if we could put up Plaintiff's 1

01:14:26   18   at Claim 1, please, Mr. Thompson.

01:14:48   19              THE WITNESS:    Can we enlarge the determining step

01:14:52   20   section?    I think it will be easier for the jury to see.

01:14:57   21   A.   All right.   Repeat your question, please.

01:15:01   22   Q.   (By Mr. Rubino)      So what does this limitation require

01:15:03   23   if not output?

01:15:03   24   A.   Well, the determining a delay, it's a step.          And this

01:15:09   25   step says that it's determining a delay between each of
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 18 of 120 PageID #: 19064
                                                                                     728



01:15:14    1   said sound sensors and an origin of said array.            And --

01:15:18    2   excuse me, it said an origin of said array of sound

01:15:22    3   sensors.

01:15:22    4               And let me just repeat it:     Determine a delay

01:15:24    5   between each of said sound sensors and an origin of said

01:15:27    6   array of sound sensors as a function of distance between

01:15:29    7   each of the sound sensors.

01:15:31    8               And I showed that already because the MATLAB

01:15:35    9   calculations basic -- basically determine -- based on an

01:15:40   10   architectural arrangement or a layout of the sound sensors

01:15:45   11   or microphones, they know -- that architectural layout

01:15:48   12   knows what the distance is.       So that calculation is already

01:15:52   13   built into the coefficients that are then programmed into

01:15:54   14   this device.

01:15:57   15   Q.   And, earlier, again, counsel for Amazon asked you about

01:16:01   16   the location of incoming sound signals.          Do you recall

01:16:05   17   that?

01:16:06   18   A.   Yes.

01:16:06   19   Q.   Is there another limitation in this claim about

01:16:10   20   location of incoming sound signals?

01:16:12   21   A.   Well, there's one -- the azimuth angle between said

01:16:19   22   reference axis and the -- and the target sound signal.              So

01:16:21   23   the incoming sound signal is the target sound signal.

01:16:25   24   Q.   And what about the next limitation of the claim?

01:16:27   25   A.   The next limitation states:       When said target sound
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 19 of 120 PageID #: 19065
                                                                                     729



01:16:31    1   source that emits said target sound signal is in a

01:16:37    2   two-dimensional plane.

01:16:38    3   Q.   And how about the -- the final limitation or the second

01:16:41    4   to last limitation after -- after the determining

01:16:50    5   limitation?

01:16:50    6            MR. RUBINO:     If we can move up the figure, please.

01:16:56    7   Thank you.

01:16:56    8   A.   Are you talking about the estimating?

01:16:59    9   Q.   (By Mr. Rubino)    Yes, sir.

01:17:00   10   A.   Okay.   The next -- the other step that's required is:

01:17:04   11   Estimating a spatial location of said target sound signal

01:17:07   12   from said received sound signals by said sound source

01:17:07   13   localization unit.

01:17:16   14            Built into this is a delay component because the

01:17:20   15   target sound signal, as I showed earlier, is going to

01:17:23   16   arrive at each microphone differently at a different time.

01:17:25   17            And based upon the sampling at 16,000 cycles per

01:17:28   18   second, based upon the sampling that's taken from that same

01:17:33   19   signal arriving at different microphones, the input, the

01:17:37   20   value that's in those samples is going to be different for

01:17:39   21   each microphone.

01:17:41   22            So, therefore, there's a different input to each

01:17:44   23   one of the beamformers based upon the signal that comes in.

01:17:49   24   It's going -- if it comes in off azimuth to a microphone,

01:17:55   25   then the value that's going to be associated by that
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 20 of 120 PageID #: 19066
                                                                                     730



01:17:56    1   microphone is going to be different.         So there's a

01:17:58    2   differentiation or a built-in based upon azimuth to the

01:18:03    3   signal based upon the input to the beamformer.

01:18:06    4   Q.   Sir, in the context of the Amazon document you reviewed

01:18:11    5   earlier in -- and that counsel for Amazon had showed you,

01:18:17    6   did you see the word "fixed beamformer" in there?

01:18:21    7   A.   In this -- you're talking about the Defendants'

01:18:27    8   Exhibit 319?

01:18:38    9   Q.   Yes, sir.

01:18:39   10   A.   Paragraph 5 -- Section 5, excuse me, was entitled Fixed

01:18:46   11   Beamformer.

01:18:46   12   Q.   So your testimony is there's a fixed beamformer in

01:18:49   13   here?

01:18:49   14   A.   I'm sorry.    I thought you were talking about -- yeah,

01:18:52   15   319?    Yes.

01:18:54   16   Q.   Yes.

01:18:54   17   A.   Section 5.

01:18:56   18               MR. RUBINO:   If we could actually go back a slide.

01:19:00   19   Sorry, go back a page.       The front of that document, please.

01:19:04   20   Can we blow up Figure 1?

01:19:07   21   A.   Just to make -- and I want to make sure I'm on track

01:19:11   22   with you because you've got Plaintiff's Exhibit 319.             What

01:19:15   23   was put up was Defendants' Exhibit 319.

01:19:18   24   Q.   (By Mr. Rubino)      That was okay.    Plaintiff's --

01:19:22   25   A.   Just want to make sure I'm looking at the right one.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 21 of 120 PageID #: 19067
                                                                                     731



01:19:25    1               MR. RUBINO:   This one is just fine.      Thank you.

01:19:28    2   Q.   (By Mr. Rubino)      So for Plaintiff's Exhibit 319, do you

01:19:30    3   see the top of this page?

01:19:31    4   A.   Yes, I do.

01:19:32    5   Q.   And that does say "fixed beamformer," right?

01:19:35    6   A.   That is correct, yes.

01:19:36    7   Q.   And that's the Echo on the left?

01:19:37    8   A.   That is correct.

01:19:40    9               MR. RUBINO:   I'd like to take up Plaintiff's 1,

01:19:45   10   please, and please go to Figure 4, Mr. Thompson.            Thank

01:19:50   11   you.

01:19:52   12   Q.   (By Mr. Rubino)      Do you recall earlier yesterday -- or

01:19:56   13   earlier on Friday when Dr. Zhu was being questioned about

01:20:02   14   this figure?      Do you recall that?

01:20:04   15   A.   Yes, I do.

01:20:05   16   Q.   And do you recall when there were questions about

01:20:11   17   incoming target sound signals and azimuths and delays, in

01:20:17   18   this figure?

01:20:18   19   A.   Yes, I do.

01:20:18   20   Q.   Can you tell me what this figure represents in the

01:20:21   21   context of the '049 patent?

01:20:24   22   A.   Yes.    Figure 3 -- Figure 4, excuse me, represents the

01:20:31   23   algorithm used in this case, a delay-and-sum algorithm.

01:20:38   24   It's built into this Fast Fourier Transform domain.             And

01:20:44   25   what you will notice at the top of Figure 4 is the target
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 22 of 120 PageID #: 19068
                                                                                     732



01:20:50    1   sound signal is coming in at some azimuth, some angle.                And

01:20:55    2   the angle that it comes in to each microphone is going to

01:20:59    3   be somewhat different.

01:21:00    4            And so that means that the -- when it does hit the

01:21:04    5   particular microphone that's arranged, for instance, in a

01:21:09    6   circular -- circular array, it's going to hit each

01:21:12    7   microphone at a different time.        So there's a built-in

01:21:16    8   delay in terms of that signal.

01:21:17    9            So the actual pickup from the microphones is not

01:21:20   10   going to be exactly the same.       Each microphone is going to

01:21:23   11   pick up the signal slightly differently.          And so,

01:21:27   12   therefore, the inputs from M 0 to M N - 1 are going to be

01:21:27   13   different to each one of the -- the X components.

01:21:39   14            And so that input already has built-in differences

01:21:41   15   based upon the azimuths of the incoming signal.             That is

01:21:45   16   going to be an input into the Fast Fourier Transform doing

01:21:49   17   a delay-and-sum or filter-and-sum type technique, and the

01:21:55   18   output of that is going to provide the -- an estimate of

01:21:57   19   the delay.

01:21:58   20   Q.   And Amazon uses filter-and-sum beamformer?

01:22:03   21   A.   That is correct.

01:22:05   22            MR. RUBINO:     No further questions.

01:22:06   23            THE COURT:     You pass the witness, counsel?

01:22:08   24            MR. RUBINO:     Yes.

01:22:09   25            THE COURT:     Is there further cross-examination?
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 23 of 120 PageID #: 19069
                                                                                     733



01:22:13    1             MR. HADDEN:     No, Your Honor.

01:22:14    2             THE COURT:     Then you may step down,

01:22:16    3   Mr. McAlexander.

01:22:17    4             THE WITNESS:     Thank you, sir.

01:22:18    5             THE COURT:     Plaintiff, call your next witness.

01:22:21    6             MR. FABRICANT:     Your Honor, our next witness is by

01:22:24    7   video from deposition testimony.        Ms. Park will announce

01:22:30    8   the witness, Your Honor.

01:22:31    9             THE COURT:     All right.

01:22:31   10             MS. PARK:     Amy Park for Plaintiff, Your Honor.

01:22:43   11             Plaintiff calls by deposition Wai Chu, engineer at

01:22:43   12   Amazon's Lab126.      Playing time for Plaintiff is 12 minutes,

01:22:50   13   41 seconds; and for Defendants, 29 seconds.

01:22:50   14             THE COURT:     Proceed with this witness by

01:22:52   15   deposition.

01:22:52   16                    WAI CHU, PLAINTIFF'S WITNESS

01:22:53   17                    PRESENTED BY VIDEO DEPOSITION

01:22:53   18             (Videoclip played.)

01:22:54   19   Q.   Okay.   Mr. Wu, can you please state your name for the

01:23:04   20   record?

01:23:04   21   A.   Sure.   My name is Jerry Wu --

01:23:10   22             (Videoclip stops.)

01:23:10   23             MR. FABRICANT:     Apologize, Your Honor.       It was the

01:23:12   24   wrong video.

01:23:14   25             THE COURT:     Well, let's play the right video.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 24 of 120 PageID #: 19070
                                                                                     734



01:23:16    1             MR. FABRICANT:    Yes, sir.

01:23:16    2             (Videoclip played.)

01:23:28    3   Q.   Can you please state your full name for the record?

01:23:29    4   A.   My first name is W-a-i, Wai.       My last name is C-h-u.

01:23:35    5   Q.   Mr. Chu, for whom do you currently work?

01:23:39    6   A.   Amazon Lab126.

01:23:40    7   Q.   How long have you worked for Amazon?

01:23:42    8   A.   I started in November 2010.

01:23:45    9   Q.   Have you heard of a company called Bell Labs?

01:23:49   10   A.   Bell Labs, of course, in New Jersey, right?          Yeah, of

01:23:54   11   course.

01:23:54   12   Q.   But when you heard of them, you thought -- you would

01:23:58   13   have held them in high regard, right?

01:24:00   14   A.   It's highly respected because there have -- there have

01:24:04   15   been some Nobel Prize, right, and there are very good

01:24:07   16   people there.

01:24:07   17   Q.   Can you tell me which Echo products you've worked on?

01:24:10   18   A.   Well, I started with the Doppler, though I -- I started

01:24:17   19   with the Doppler.     It was back in 20 -- 2011.        Some time

01:24:23   20   toward mid- to late 2011, I started with the Doppler.

01:24:26   21             Later, it was the Pancake, and -- and then several

01:24:31   22   others.    Internally, it's called Knights and Radar and

01:24:36   23   Sonar.    On the outside, you have different Echo names.            I

01:24:42   24   don't even -- it's -- I don't know which one is which on

01:24:45   25   the outside, but internally, we have a code name.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 25 of 120 PageID #: 19071
                                                                                     735



01:24:49    1               So I worked on all these devices and -- and -- but

01:24:55    2   at first, I defined the -- the software architecture, which

01:24:58    3   is used by all devices, pretty much.

01:25:02    4   Q.   Are you familiar with a term of a microphone array?

01:25:08    5   A.   Yes.    In the original Doppler, we have seven mics on

01:25:19    6   the top.

01:25:21    7   Q.   And had that number of microphones changed throughout

01:25:28    8   the course of these products?

01:25:31    9   A.   Yes.    So we have between eight mics to two mics.

01:25:38   10   Q.   And earlier today, before, we discussed that Version 3

01:25:43   11   of the Echo Dot, you had mentioned that you were involved

01:25:47   12   in developing software and algorithms for audio processing

01:25:51   13   for all versions of the Amazon Echo product; is that right?

01:25:54   14   A.   Yes.

01:25:55   15   Q.   What is your understanding of what audio front end

01:26:05   16   means?

01:26:05   17   A.   We call audio front end the framework that we use to

01:26:14   18   encapsulate the whole audio processing system that is being

01:26:18   19   used at the device.

01:26:20   20   Q.   The way the Echo products work, you can talk to them,

01:26:30   21   and based on voice activity, they do something, right?

01:26:33   22   A.   That's right.

01:26:36   23   Q.   And so when you give it a wake word, for example, if

01:26:42   24   you say "Alexa," the device will respond in some way,

01:26:51   25   correct?
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 26 of 120 PageID #: 19072
                                                                                     736



01:26:51    1   A.   Yeah, that's how it is designed to do.

01:26:54    2   Q.   And so when you say the word "Alexa," the microphones

01:27:00    3   have to receive audio with that word in it, right?

01:27:08    4   A.   Yes.

01:27:10    5   Q.   So is it fair to say, then, that the audio front end

01:27:13    6   cleans up the signal to feed it into either the wake word

01:27:19    7   detection or the speech recognition engine?

01:27:22    8   A.   Yes, or sometimes we call that enhancement, internal

01:27:30    9   cleaning, right.

01:27:31   10   Q.   So it's fair to say that the audio front end enhances

01:27:39   11   the signal -- the speech signal before it is fed into

01:27:43   12   either the wake word detection or speech recognition

01:27:47   13   engine, correct?

01:27:48   14   A.   Yes.

01:27:48   15   Q.   So it's fair to say that with your contribution, you

01:27:53   16   developed a -- a framework, the AFE framework that was able

01:28:02   17   to work with microphone arrays of arbitrary size and

01:28:14   18   number, right?

01:28:19   19   A.   Yes.

01:28:20   20   Q.   And for one specific Echo product, the Doppler, for

01:28:26   21   example, are there ever updates to the software for the

01:28:33   22   audio front end?

01:28:34   23   A.   Yes.

01:28:36   24   Q.   Does Amazon release those software updates to devices

01:28:43   25   that are owned by its customers, the end users?
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 27 of 120 PageID #: 19073
                                                                                     737



01:28:48    1   A.   Yes.

01:28:54    2   Q.   Is that done over-the-air, or OTA?

01:29:03    3   A.   Yes.

01:29:03    4   Q.   Some time in 2015, the audio front end was reconfigured

01:29:12    5   and called the MPAF, right?

01:29:20    6   A.   That's right.    But it is still an AFE, but we just call

01:29:24    7   it the MPAF, yeah.

01:29:26    8   Q.   And so does the MPAF run on all devices now, including

01:29:31    9   the older Doppler device?

01:29:34   10   A.   No.    So on the older Doppler -- Doppler and Pancake

01:29:42   11   software, they still use the old framework, but all the --

01:29:46   12   all the devices after that use the -- the new framework.

01:29:50   13   Q.   Does the MPAF have a beam selector unit?

01:29:55   14   A.   Yes.

01:29:59   15   Q.   Is there a beam selector in the Doppler AFE?

01:30:03   16   A.   There is a beam selector in the Doppler AFE, yes.

01:30:09   17   Q.   And there's also a beam selector in the MPAF, right?

01:30:13   18   A.   Yes.

01:30:16   19   Q.   Do you know one way or the other whether anyone ever

01:30:21   20   calculated the distances between the microphones for any

01:30:28   21   Echo product?

01:30:29   22   A.   Yes.    So for some algorithms, you need to know the

01:30:34   23   distance of the mics.

01:30:36   24   Q.   And that would have been calculated as part of a

01:30:38   25   configuration file, right?
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 28 of 120 PageID #: 19074
                                                                                     738



01:30:39    1   A.   Well, either you put the distance as a number in the

01:30:42    2   configuration file, or you can also store the coordinates

01:30:46    3   of the microphones, and then, internally, you can compute

01:30:51    4   that distance by knowing the coordinates.

01:30:54    5   Q.   How about the angles between the microphones?           Let me

01:31:01    6   ask you a different question.       You're aware that with

01:31:06    7   regard to the seven microphone products, that there are six

01:31:17    8   microphones along the periphery of the Echo device, right?

01:31:21    9   A.   Yes.

01:31:28   10   Q.   You're also aware that those microphones are 60 degrees

01:31:31   11   apart, right?

01:31:32   12   A.   60 degrees -- yes, yes.

01:31:41   13   Q.   And so that information about 60 degrees apart for the

01:31:45   14   microphones, do you know whether that was ever calculated

01:31:49   15   as part of the software?

01:31:52   16   A.   That, I don't know.

01:31:56   17   Q.   Do you know whether that was included in any

01:31:59   18   configuration files?     And just to be clear, I'm asking you

01:32:03   19   whether the angle was included in any configuration file?

01:32:07   20   A.   I don't know.    That, I don't know.

01:32:08   21   Q.   Do you know whether noise reduction is part of the

01:32:15   22   audio front end with the -- for the Echo products?

01:32:20   23   A.   Noise reject -- did you say rejection?

01:32:24   24   Q.   Reduction.

01:32:25   25   A.   Oh, okay.    Yeah, noise reduction, yes.       We -- we do
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 29 of 120 PageID #: 19075
                                                                                     739



01:32:29    1   have noise reduction.       We do have noise reduction, yes.

01:32:33    2   Q.   And earlier, we had discussed a block called analysis

01:32:42    3   filterbank or the MPAF.       Do you recall that?

01:32:45    4   A.   Yes.

01:32:49    5   Q.   Are you able to describe how the analysis filterbank

01:32:53    6   works?

01:32:53    7   A.   So the analysis filterbank was designed by Amit, but

01:32:59    8   basically, it is mapping the signal samples and time domain

01:33:03    9   to the band domain.     So it's kind of a time-to-frequency

01:33:03   10   type of transformation.

01:33:12   11   Q.   When you do a -- a conversion from the time domain to

01:33:15   12   the frequency domain, you have to sample it, right?

01:33:19   13   A.   Time domain to frequency domain, you -- you process on

01:33:34   14   a frame-by-frame basis.       So each frame has a number of

01:33:37   15   samples, right.     Yeah.

01:33:39   16               So, for example, you take a 128-sample time frame,

01:33:44   17   and that is going to be mapped to the frequency domain with

01:33:46   18   a -- you know, a similar number of coefficients or samples,

01:33:57   19   right.

01:33:57   20   Q.   And when you say 128 in the time domain, you're

01:34:01   21   referring to hertz or kilohertz?

01:34:08   22   A.   I meant the number of samples.       So -- so if you're

01:34:10   23   sampling a 16 kilohertz, for example, then you have one

01:34:14   24   sample every 1 over 16,000 second, right.

01:34:19   25   Q.   And so in the example of the seven-microphone array
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 30 of 120 PageID #: 19076
                                                                                     740



01:34:29    1   with six beams -- six beams, your look-direction would be

01:34:34    2   0, 60, 120, 180, 240, 300, and then 0 again, right?

01:34:46    3   A.   Yeah.    So it's going to be, yeah, 60-degree increments.

01:34:49    4   Q.   But that's not what I'm asking you.         In the output of

01:34:54    5   the beam selector, it has the ability to change the beam

01:34:57    6   based on differences in SNR, right?

01:35:00    7   A.   Yes.

01:35:01    8   Q.    Other than to -- let me ask you a different question.

01:35:14    9               So it does not stay on the same beam no matter

01:35:20   10   what, right?     It has the ability to change, correct?

01:35:24   11   A.   It does have the ability to change, of course.

01:35:26   12   Q.   And that change would be a change in direction, right?

01:35:30   13   A.   Yeah, changing the beam means changing direction, yes.

01:35:35   14   Q.   So, among other things, the MediaTek and Texas

01:35:40   15   Instruments processors run the AFE and MPAF software,

01:35:49   16   right?

01:35:49   17               ATTORNEY:   Objection to form.

01:35:50   18   A.   Right.

01:35:51   19   Q.   And within that MPAF or AFE software, you have code

01:35:55   20   that processes digital signals, right?

01:36:00   21   A.   Yes.

01:36:02   22   Q.   And that's code that you specially designed for this

01:36:08   23   system, right?

01:36:08   24   A.   The purpose is audio signal processing.

01:36:10   25   Q.   And it's fair to say that within that audio signal
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 31 of 120 PageID #: 19077
                                                                                     741



01:36:14    1   processing, there are mathematical calculations, right?

01:36:19    2   A.   Yes.

01:36:20    3   Q.   Okay.    So you would say that each of the microphones

01:36:30    4   for any given microphone array of the Echo product has

01:36:33    5   coefficients associated with it for beamforming, correct?

01:36:37    6   A.   Yes.

01:36:40    7               (Videoclip ends.)

01:36:42    8               THE COURT:    Does that complete this witness by

01:36:44    9   deposition?

01:36:44   10               MR. FABRICANT:    Yes, it does, Your Honor.

01:36:46   11               THE COURT:    Call your next witness, Plaintiff.

01:36:48   12               MR. FABRICANT:    Yes, Your Honor.     Ms. Park will

01:36:49   13   announce the next witness.

01:36:51   14               MS. PARK:    Plaintiff calls by deposition Carlo

01:36:58   15   Murgia, senior manager of audio algorithms and software

01:37:02   16   development at Amazon's Lab126.

01:37:05   17               Playing time for Plaintiff is 11 minutes, 54

01:37:08   18   seconds; playing time for Defendants is 19 seconds.

01:37:16   19               THE COURT:    Please proceed with this witness by

01:37:18   20   deposition.

01:37:18   21                   CARLO MURGIA, PLAINTIFF'S WITNESS

01:37:19   22                     PRESENTED BY VIDEO DEPOSITION

01:37:19   23               (Videoclip played.)

01:37:19   24   Q.   Good morning, sir.      Can you please state your full name

01:37:23   25   for the record?
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 32 of 120 PageID #: 19078
                                                                                     742



01:37:24    1   A.   Good morning.    My name is Carlo Murgia.

01:37:26    2   Q.   Mr. Murgia, where do you currently work?

01:37:29    3   A.   I work at Amazon.

01:37:31    4   Q.   What is your current job role?

01:37:33    5   A.   I'm a senior manager of audio algorithm and software

01:37:38    6   development.

01:37:38    7   Q.   And do you oversee the production code for all versions

01:37:41    8   of Echo products?

01:37:45    9               And you are familiar with the MPAF, M-P-A-F,

01:37:50   10   framework, right?

01:37:52   11   A.   Yes.

01:37:52   12   Q.   What does that stand for?

01:37:53   13   A.   Multi Platform Audio Framework.

01:37:56   14   Q.   You understand that the MPAF framework performs

01:38:03   15   beamforming, right?

01:38:04   16   A.   One of the blocks of the algorithm is a fixed

01:38:12   17   beamforming.

01:38:12   18   Q.   And the code performs that beamforming, correct?

01:38:15   19   A.   Yes, that's my understanding.

01:38:18   20   Q.   For all versions of the Echo products, correct?

01:38:21   21   A.   For all version, yes.

01:38:25   22   Q.   If I was to look in the code, how would I figure out

01:38:28   23   how many beams are formed by those products?

01:38:33   24   A.   Well, there is -- I believe there is a parameter that

01:38:40   25   indicate the number of beams.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 33 of 120 PageID #: 19079
                                                                                     743



01:38:43    1   Q.   Do you know where that parameter is?

01:38:46    2   A.   I think it would be in what we call the configuration

01:38:50    3   file.

01:38:50    4   Q.   Have you ever heard of an adaptive beamformer?

01:38:53    5   A.   Adaptive beamformer, yes.

01:38:56    6   Q.   And do you refer to the adaptive beamformer as

01:39:04    7   something else, with a different acronym?

01:39:05    8   A.   ABF.

01:39:07    9   Q.   So AIC is a combination of echo cancellation and ABF,

01:39:13   10   correct?

01:39:13   11   A.   Yes.

01:39:14   12   Q.   What is an echo canceler?

01:39:17   13   A.   An echo canceler is an algorithm with the purpose of

01:39:28   14   canceling the signal produced by the -- a loudspeaker from

01:39:38   15   the signal captured by a microphone.

01:39:39   16   Q.   So is there just one adaptive beamforming algorithm

01:39:45   17   that is used?

01:39:47   18               ATTORNEY:   Objection to form.

01:39:48   19   A.   Yes.

01:39:48   20   Q.   And that's the adaptive beamforming algorithm that's

01:39:53   21   used on all the Echo products, right?

01:39:55   22   A.   So let me be specific here.       So the algorithm that is

01:39:58   23   used is a -- it's called ABF -- that's the name we

01:40:01   24   typically call it -- and is not using all the Echo product.

01:40:05   25   Q.   Which Echo products use ABF?
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 34 of 120 PageID #: 19080
                                                                                     744



01:40:07    1   A.   So let me see.     The first one that used ABF was Echo

01:40:22    2   Show, Knight.     Then all -- so Sonar, Radar, Donut,

01:40:39    3   Crumpet -- oh, the -- the 2nd Generation Echo Show.

01:40:45    4   Q.   Are there any MPAF products -- well, let me ask it in a

01:40:53    5   different way.

01:40:54    6               Are there any Echo products that utilize the MPAF

01:41:00    7   that do not utilize the adaptive beamforming?

01:41:05    8   A.   So all the product I listed, they use MPAF.          And one of

01:41:12    9   the block of MPAF is the ABF algorithm.

01:41:14   10   Q.   So it's true that all of the MPAF algorithms have ABF

01:41:19   11   as a block, correct?

01:41:21   12               ATTORNEY:   Objection to form.

01:41:23   13   A.   Yes.    All the one that I listed.

01:41:27   14   Q.   I'd like to talk about fixed beamforming again, if

01:41:32   15   that's okay with you.

01:41:34   16   A.   Okay.

01:41:34   17   Q.   So with the fixed beamforming algorithm, you testified

01:41:41   18   earlier that there are coefficients that are utilized,

01:41:46   19   right?

01:41:46   20   A.   Yes.

01:41:46   21   Q.   And is it fair to say that those coefficients are in

01:41:56   22   your code somewhere?

01:42:01   23   A.   There are coefficient in our code.

01:42:05   24   Q.   How would I find those coefficients?

01:42:09   25   A.   They would be in the coefficient file.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 35 of 120 PageID #: 19081
                                                                                     745



01:42:13    1   Q.   So the coefficients would be in the configuration file;

01:42:13    2   is that fair?

01:42:19    3   A.   I said the coefficient would be in the coefficient

01:42:22    4   file.

01:42:22    5   Q.   Are there coefficients associated with the adaptive

01:42:27    6   beamformer?

01:42:27    7   A.   There are coefficient associated with the ABF block.

01:42:32    8   Q.   So there are coefficients associated with the ABF

01:42:38    9   block, correct?

01:42:38   10   A.   Yes.

01:42:39   11   Q.   What algorithm is used in the ABF block?

01:42:44   12   A.   It is a noise canceling algorithm.

01:42:49   13   Q.   And there is also an echo canceling algorithm, as well,

01:43:00   14   right?

01:43:00   15   A.   In the MPAF.

01:43:02   16   Q.   Is there a noise canceling in the Doppler product?

01:43:07   17   A.   There is a form of noise canceling.

01:43:10   18   Q.   And so, in other words, a fixed beamformer will form a

01:43:21   19   beam in all three of those directions, and the ABF block

01:43:29   20   will cancel out two of those portions from the third beam;

01:43:36   21   is that right?

01:43:36   22   A.   Yes.

01:43:36   23   Q.   Are you familiar with the term "adaptive filter"?

01:43:43   24   A.   Yes.

01:43:44   25   Q.   What is an adaptive filter?
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 36 of 120 PageID #: 19082
                                                                                     746



01:43:46    1   A.   It's a filter for which the coefficient change function

01:43:53    2   of a particular criterion.

01:43:57    3   Q.   Can you give me an example?

01:43:59    4   A.   An echo canceler would be such a filter.

01:44:04    5   Q.   How is that adaptive?

01:44:05    6   A.   So the coefficient change over time, and the criterion

01:44:11    7   used to decide the -- the coefficient is -- is a

01:44:17    8   minimization of quadratic error.

01:44:24    9   Q.   How about code written in -- at the instruction set

01:44:30   10   level?

01:44:30   11   A.   Some functions have been optimized at instruction set

01:44:34   12   level.

01:44:34   13   Q.   How do you refer to it?

01:44:38   14   A.   CMD instructions.

01:44:41   15   Q.   Does your team write those CMD instructions for

01:44:45   16   specific processors?

01:44:46   17   A.   Yes.

01:44:46   18   Q.   Can you give me an example of a specific processor that

01:44:49   19   would have CMD instructions written for it?

01:44:52   20   A.   The Intel Cherry Trail and ARM Core-A53.

01:45:04   21   Q.   Do you know why it's done at the CMD level?

01:45:06   22   A.   Yes.

01:45:06   23   Q.   Why?

01:45:07   24   A.   Because it's more efficient.

01:45:11   25   Q.   Which portions of the algorithm are implemented at the
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 37 of 120 PageID #: 19083
                                                                                     747



01:45:14    1   CMD level?

01:45:16    2   A.   Part of the A -- ABF.

01:45:19    3   Q.   Sir, have you heard of a -- have you ever heard of a

01:45:23    4   term called "voice activity detector"?

01:45:25    5   A.   Yes.

01:45:25    6   Q.   What is that?

01:45:26    7   A.   It's an algorithm block that has purpose to detect if

01:45:34    8   the audio signal contained voice or not.

01:45:37    9   Q.   Do you know if -- if the Doppler product utilizes a

01:45:44   10   voice activity detector?

01:45:46   11   A.   Let me see.     It does.

01:45:57   12   Q.   How about the MPAF products, do they use a voice

01:46:02   13   activity detector?

01:46:04   14   A.   Yes.

01:46:05   15   Q.   So then what are you using to represent the signal if

01:46:09   16   not time?

01:46:13   17   A.   So frequency.

01:46:16   18   Q.   Anything else?

01:46:17   19   A.   And then we have a frequency representation every

01:46:22   20   frame.

01:46:23   21   Q.   You said that there's a frequency representation of

01:46:26   22   every frame?   Is that what you said?

01:46:28   23   A.   Yes.

01:46:28   24   Q.   And do you count the frames as you go?

01:46:35   25   A.   Part of the system count the frame.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 38 of 120 PageID #: 19084
                                                                                     748



01:46:39    1   Q.   So you index the frame; is that fair?

01:46:44    2   A.   Yes.

01:46:45    3   Q.   Is there also something called a window?

01:46:50    4   A.   Yes.

01:46:50    5   Q.   What is the window?

01:46:54    6   A.   It's time and weight of the temporal samples.

01:47:00    7   Q.   Can you give me an example of a time weight?

01:47:03    8   A.   Most common windows, they're called Hanning windows or

01:47:13    9   Hamming window or Blackman.

01:47:13   10   Q.   Isn't there a time window over which you determine

01:47:16   11   whether to switch beams?

01:47:18   12   A.   Yes.

01:47:18   13   Q.   What is that time window?

01:47:21   14   A.   It varies product-to-product.

01:47:24   15   Q.   Do you know what the shortest time window is?

01:47:33   16   A.   I believe it's a hundred millisecond.

01:47:35   17   Q.   So for the product with the shortest time window, do

01:47:39   18   you know what product that is?

01:47:40   19   A.   I believe 100 millisecond is used on Knight.

01:47:44   20   Q.   So in the Knight product, for example, every 100

01:47:53   21   milliseconds, there's a determination as to whether to

01:47:55   22   switch beams, right?

01:47:57   23   A.   Yes.

01:47:59   24   Q.   So if your sound acquisition took place over 2 seconds,

01:48:04   25   there would be 20 determinations as to whether to switch
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 39 of 120 PageID #: 19085
                                                                                     749



01:48:07    1   beams, right?

01:48:10    2   A.   Yes.

01:48:10    3   Q.   And that determination as to whether to switch beams

01:48:20    4   comes from the output of the ABF, which is then input into

01:48:32    5   the beam selector, right?

01:48:33    6   A.   The determination comes from the beam selector.

01:48:41    7   Q.   Right.     And the beam selector receives the signal from

01:48:44    8   the ABF, right?

01:48:47    9   A.   Yes.

01:48:48   10   Q.   So the beam selector is determining once every 100

01:48:52   11   milliseconds which of the ABF output signals to select,

01:48:57   12   right?

01:48:57   13   A.   Yes.

01:48:57   14   Q.   So then, in your experiment, if a person moved from the

01:49:03   15   left side of the device to the right side of the device and

01:49:08   16   was speaking for a period longer than 100 milliseconds, you

01:49:13   17   would expect with 80 percent accuracy that the beam would

01:49:16   18   change from the beam on the left side of the device to the

01:49:19   19   beam on the right side of the device.         Correct?

01:49:21   20   A.   I say yes.

01:49:24   21   Q.   So when you say -- when you're saying CMD, it wasn't

01:49:29   22   CMD, it was SIMD, S-I-M-D, right?

01:49:35   23   A.   Yes.     Yes.

01:49:36   24   Q.   And that's the advanced SIMD extension also known as

01:49:41   25   Neon for the ARM processor, right?
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 40 of 120 PageID #: 19086
                                                                                     750



01:49:43    1   A.   Yes.

01:49:44    2               (Videoclip ends.)

01:49:45    3               THE COURT:    Does that complete this witness by

01:49:47    4   deposition?

01:49:47    5               MR. FABRICANT:    Yes, Your Honor.

01:49:50    6               THE COURT:    Call your next witness, Plaintiff.

01:49:51    7               MR. FABRICANT:    Your Honor, the next witness is

01:49:54    8   also a witness by video deposition.         Ms. Park will announce

01:49:58    9   the witness.

01:50:04   10               MS. PARK:    Plaintiff calls by deposition Amit

01:50:07   11   Chhetri, principal research scientist at Amazon's Lab126.

01:50:12   12               Playing time for Plaintiff is 24 minutes, 23

01:50:14   13   seconds; and Defendants' is 38.

01:50:16   14               THE COURT:    Proceed with this witness by

01:50:18   15   deposition.

01:50:18   16                   AMIT CHHETRI, PLAINTIFF'S WITNESS

01:50:18   17                     PRESENTED BY VIDEO DEPOSITION

01:50:18   18               (Videoclip played.)

01:50:32   19   Q.   Good morning, sir.      Can you please state your name for

01:50:36   20   the record?

01:50:36   21   A.   Amit Chhetri.

01:50:39   22   Q.   Sir, for whom do you currently work?

01:50:45   23   A.   I work for Amazon Lab126.

01:50:47   24   Q.   How long you have worked there?

01:50:54   25   A.   I have worked at Amazon Lab126 for a little over nine
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 41 of 120 PageID #: 19087
                                                                                     751



01:51:03    1   years.

01:51:03    2   Q.   What's your understanding of what the company Amazon

01:51:15    3   Lab126 does?      What business is it in?

01:51:19    4   A.   Amazon Lab126 is a hardware research and development

01:51:27    5   center.     We build products like Echo products which are

01:51:36    6   sold under the brand of Amazon.

01:51:38    7   Q.   When you say you worked on the original Echo product,

01:51:43    8   did you call it the Echo, or did it have an internal code

01:51:46    9   name?

01:51:46   10   A.   It did have an internal code name.        There were at least

01:51:50   11   two code names, and the -- the name Echo was announced.

01:51:55   12   Q.   What were those code names?

01:51:56   13   A.   The first code name was Project D, D for Denver, and

01:52:09   14   subsequently, it was called Doppler.

01:52:12   15   Q.   So when the project was released as the Echo, did you

01:52:17   16   maintain that internal code name for the released product,

01:52:20   17   as well?

01:52:20   18   A.   Yes.

01:52:24   19   Q.   Did any of the software you wrote end up on the

01:52:28   20   finished Echo product?

01:52:30   21   A.   Yes, some of the software -- they ended up on the

01:52:35   22   finished Echo product.

01:52:36   23   Q.   Are you familiar with the term "audio front end," or

01:52:42   24   AFE?

01:52:43   25   A.   Yes, I am.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 42 of 120 PageID #: 19088
                                                                                     752



01:52:44    1   Q.   What does that mean to you?

01:52:49    2   A.   Audio front end, to me, it means if there are back end

01:53:01    3   customer-centric applications or different that our

01:53:06    4   specific algorithms that work on captured audio data on the

01:53:12    5   microphones or they apply some processing on play-back

01:53:23    6   signal so that the play-back signal is pleasing to

01:53:23    7   customer's ears while at the same time the signals captured

01:53:27    8   by the microphone, if they want to be used for some further

01:53:32    9   processing, then they are appropriately enhanced by the

01:53:39   10   software suite.

01:53:39   11   Q.   And -- and that's the software suite you worked on,

01:53:43   12   right, the audio front end?

01:53:48   13   A.   I -- I worked on -- yeah, I worked on parts of audio

01:53:53   14   front end.

01:53:53   15   Q.   When did you start working on Project D?

01:53:56   16   A.   The Project D, as I understand it, around June --

01:54:08   17   around summer, I would say June 2011, June/July, something

01:54:12   18   around -- somewhere around that time, if I can remember

01:54:14   19   correctly.

01:54:15   20   Q.   What were you working on before June/July 2011?

01:54:19   21   A.   I was working on another project which did not get

01:54:23   22   released.

01:54:24   23   Q.   What was that project, sir?

01:54:28   24   A.   That was Project C.

01:54:32   25   Q.   When did you start working on Project C?
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 43 of 120 PageID #: 19089
                                                                                     753



01:54:38    1   A.   Around the time of my joining, February 2011.

01:54:42    2   Q.   How did you learn about Project C?

01:54:46    3   A.   I think, yeah, through my manager.        It was probably

01:54:49    4   some general informational -- information exchange, you

01:54:53    5   know, like what all projects are going on here.

01:54:59    6   Q.   Do you think that some time in April/May of 2011, your

01:55:04    7   manager may have told you about what other general projects

01:55:07    8   were going on at Amazon, including Project B; is that fair?

01:55:11    9   A.   My understanding, I knew only about Project C and

01:55:17   10   Project B, and -- yes, around April or May, to my memory.

01:55:22   11   Q.   So before you had moved on from Project C to Project D,

01:55:35   12   had you spoken with anyone at Amazon about Project D?

01:55:41   13   A.   Project D?

01:55:41   14   Q.   Yes.

01:55:43   15   A.   Before -- let me try and understand this question.

01:55:45   16   Before I moved on from Project C to Project D, did I speak

01:55:51   17   to anybody about Project D?       Well, I was -- yeah, I mean,

01:55:59   18   I -- I certainly was told about Project D as I started

01:56:03   19   working on it, again, through my managers, for example.

01:56:06   20   Q.   Who were your managers at the time?

01:56:15   21   A.   There was a person by the name Ed Crump, but he's

01:56:29   22   not -- he's not at Amazon right now.

01:56:31   23   Q.   Did he also move from Project C to Project D with you?

01:56:37   24   A.   No.    Both projects were -- were running on -- on --

01:56:46   25   under him.     I should also clarify that I did not altogether
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 44 of 120 PageID #: 19090
                                                                                     754



01:56:51    1   move to Project D.     I was working on -- on both until I

01:56:54    2   eventually later moved on to Project D.

01:57:00    3   Q.   So at some point in time around June/July 2011, you

01:57:04    4   started working on both Project C and Project D; is that

01:57:10    5   fair?

01:57:13    6   A.   Yes.

01:57:15    7   Q.   And when did you completely move on from Project C to

01:57:21    8   Project D?

01:57:21    9   A.   I can't remember the exact date, but maybe early 2013

01:57:29   10   or something.

01:57:29   11   Q.   You had a cubicle office on the second floor in

01:57:33   12   Amazon's facility in April of 2011 while you were working

01:57:38   13   on Project C, right?

01:57:41   14   A.   Yes.

01:57:51   15   Q.   And when you began working on Project D in June or July

01:57:55   16   of 2011, did you continue to work from that same cubicle?

01:58:02   17   A.   I believe so.

01:58:03   18   Q.   So on the second floor at Amazon with your keycard

01:58:10   19   access, you could -- you could get to some of your

01:58:16   20   colleagues working on Project C.        You could also get to

01:58:19   21   some of your colleagues working on Project D, as well,

01:58:23   22   right?

01:58:23   23   A.   Yes.

01:58:24   24   Q.   And in that time period where you started working on

01:58:31   25   Project D in June/July of 2011, do you know if you had any
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 45 of 120 PageID #: 19091
                                                                                     755



01:58:35    1   other colleagues who were working on both Project C and D?

01:58:39    2   A.   Yes.

01:58:39    3   Q.   Now, to your knowledge, did Mr. Wei Li --

01:58:43    4   A.   Oh.

01:58:44    5   Q.   -- work on Project D from the end of 2011 to the

01:58:48    6   beginning of 2012?

01:58:49    7   A.   I think he was participating in Project D.          I don't

01:59:03    8   know if he was working on other projects also.            He was

01:59:06    9   possibly still on Project D.

01:59:06   10   Q.   And at least in the professional capacity, you had

01:59:11   11   discussions with him about your work, right?

01:59:13   12   A.   I discussed with him in the capacity of the work that

01:59:22   13   he and I were supposed to collaborate on or work together

01:59:25   14   on -- on Project D.

01:59:28   15   Q.   Do you know how many people at Amazon were working on

01:59:32   16   audio algorithms in 2011?

01:59:34   17   A.   I don't have an exact number.       But around 10, I would

01:59:43   18   say.

01:59:43   19   Q.   Did that number change in 2012?

01:59:49   20   A.   I can't say.   But I would say marginally.

01:59:53   21   Q.   So were there any audio algorithm efforts for Project C

01:59:58   22   that you're aware of?

01:59:59   23   A.   Yes.

01:59:59   24   Q.   How many people were working on audio algorithm efforts

02:00:06   25   for Project C?
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 46 of 120 PageID #: 19092
                                                                                     756



02:00:07    1   A.   So I -- as I understand, there was only one audio

02:00:12    2   algorithms team.    And, you know, there were 10 to 12 people

02:00:19    3   in that team.    And that was sort of distributed among the

02:00:20    4   two projects.    That's how it was set up.

02:00:26    5   Q.   So it was the same audio algorithms team working on

02:00:29    6   both Project C and D at Amazon in the 2011 to '12 time

02:00:35    7   frame, right?

02:00:35    8   A.   To my understanding, yes.

02:00:37    9   Q.   So the algorithms that ultimately went into the Echo

02:00:42   10   products were not solidified in 2011, correct?

02:00:47   11   A.   Yeah.   We -- we -- we had an idea, we had a general

02:00:54   12   direction, but, you know, we will -- we had plans, but we

02:01:00   13   were working with an open -- open-mind intellect.            We need

02:01:05   14   prototypes, we need actual device form factors.

02:01:10   15   Q.   So before 2012 when you were working on audio

02:01:15   16   algorithms, you didn't know whether the user of the Echo

02:01:19   17   device would have to be close to the device or farther

02:01:24   18   away, correct?

02:01:25   19   A.   Well, we -- we had -- we had a range in mind, but we

02:01:30   20   didn't think that it's going to be 20 feet away.            So we had

02:01:34   21   a range in mind that it's -- let's say it's used in some --

02:01:39   22   someplace, living room or kitchen, and a person will not

02:01:44   23   necessarily walk to the device and talk to it, speak from 6

02:01:49   24   feet away, 7 feet away, but maybe not 30 feet away, so --

02:01:54   25   or 25 feet away.    So we had a range in mind.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 47 of 120 PageID #: 19093
                                                                                     757



02:01:57    1   Q.    Where did that range come from, did you come up with

02:02:05    2   it?

02:02:05    3   A.    I didn't personally come up with it, but it was

02:02:08    4   discussions through product managers, managers, ID people,

02:02:14    5   initial discussions.

02:02:17    6             And you sort of always asked what is the key

02:02:20    7   feature we are building?      What is the user experience?

02:02:25    8             So, yeah, at that time, that's what we were told.

02:02:29    9   Q.    And then in 2012, the distance solidified, and you knew

02:02:34   10   you needed a far-field algorithm, correct?

02:02:37   11   A.    It solidified, and we knew that we have to cater to

02:02:48   12   users to -- to user experience that people can speak to

02:02:54   13   this device from more than 20 feet away.          That's the sort

02:02:58   14   of -- that -- it crystallized in that way.

02:03:00   15   Q.    So with regard to Project D, it's your testimony that

02:03:07   16   some work on Project C ultimately bled over into Project D,

02:03:11   17   and there were collaborations between the two projects that

02:03:14   18   ultimately resulted in Project D, correct?

02:03:17   19   A.    As I mentioned earlier, it was the same audio team that

02:03:21   20   was -- some -- some were working on C, some were working on

02:03:24   21   D, some were working on both.

02:03:27   22             The feature set is -- was slightly different.            But

02:03:32   23   some of the early learning on Project C, we -- we were able

02:03:38   24   to transfer that to Project D and vice versa.

02:03:47   25   Q.    So it's true that you were able to transfer some of the
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 48 of 120 PageID #: 19094
                                                                                     758



02:03:50    1   early learning on Project C to Project D, correct?

02:03:56    2   A.   Yes.

02:03:57    3   Q.   And with regard to Project D and microphone arrays,

02:04:03    4   you -- your plans to use a microphone array for Project D

02:04:15    5   solidified in late 2011, early 2012, correct?

02:04:21    6   A.   It became more apparent that we will need Project -- we

02:04:24    7   will need a microphone array on Project D in late 2011,

02:04:30    8   early 2012.

02:04:30    9   Q.   Have you heard of the term "audio front end"?

02:04:33   10   A.   Yes.

02:04:33   11   Q.   And have you heard of the term "MPAF," M-P-A-F?

02:04:43   12   A.   Yes.

02:04:43   13   Q.   What does MPAF stand for?

02:04:47   14   A.   MPAF is -- I think it's Multi Platform Audio Framework.

02:04:55   15   Q.   Is it your understanding that the MPAF framework --

02:05:06   16   well, let me ask you a different question.

02:05:08   17               Which Echo products do you understand the MPAF was

02:05:12   18   used with?

02:05:13   19   A.   Almost all -- all products that we were releasing are

02:05:17   20   using MPAF, bearing some initial ones.

02:05:20   21   Q.   So with regard to -- with regard to the beamformers you

02:05:28   22   were talking about, are you familiar with the term

02:05:34   23   "filter-and-sum"?

02:05:35   24   A.   Filter-and-sum, yes, I understand that, yeah.

02:05:37   25   Q.   How do you implement -- how do you implement
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 49 of 120 PageID #: 19095
                                                                                     759



02:05:40    1   filter-and-sum in MATLAB?

02:05:41    2   A.   How do we implement filter-and-sum in MATLAB?

02:05:45    3            You first need to design the filter.           And then

02:05:55    4   once you have designed the filter, you can implement -- you

02:05:59    5   can -- you can apply the filter on the data, and then --

02:06:05    6   then just apply it -- I presume here we're talking about

02:06:09    7   microphones.

02:06:10    8            So if we have N microphones, you can -- you first

02:06:14    9   need to design the filter for N microphones.           And then we

02:06:19   10   apply the filter on the data of each of the N microphones

02:06:23   11   according to their own filters.        And then generally we just

02:06:26   12   add the filtered output.      Either we add it directly or we

02:06:30   13   average it in some way, but -- but, yeah.

02:06:32   14   Q.   Okay.   And so you said that there are filter

02:06:37   15   coefficients that are applied to each of the microphones;

02:06:40   16   is that right?

02:06:40   17   A.   Yeah.   For the filter coefficients are specific to the

02:06:47   18   look-direction and to the microphone.

02:06:49   19            But once the filter coefficients are designed for

02:06:53   20   a given look-direction, for a given microphone, then

02:06:57   21   they're applied on that microphone.

02:06:58   22   Q.   So for a given look-direction and a given microphone,

02:07:04   23   how do you design the filter coefficients?

02:07:06   24   A.   Well, I think -- yeah.     I think I -- I explained it

02:07:13   25   earlier, that we do a convex optimization.           We -- we
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 50 of 120 PageID #: 19096
                                                                                     760



02:07:19    1   formulate the problem as a convex optimization problem.

02:07:25    2              And the -- you know, the -- once it is a convex

02:07:30    3   optimization problem, we run it through a convex

02:07:33    4   optimization solver.       And it will generate the filter

02:07:40    5   coefficient on a frequency-by-frequency basis.            It will

02:07:45    6   generate a set of coefficients, the solver is -- provide a

02:07:47    7   set of coefficients for each microphone.

02:07:47    8   Q.    And then when you get up to 8,000 -- or sorry, 8

02:07:52    9   kilohertz, that means 8,000 samples per second, right?

02:07:56   10   A.    Oh, well, let's -- let's -- let's think about that.

02:07:59   11   No.    So the data is sampled at 16 kilohertz.         So the time

02:08:04   12   settings that we are getting from the microphone, it's

02:08:07   13   sampled at 16 kilohertz, you know, 16,000 samples per

02:08:12   14   second.

02:08:12   15              But then you do an FFT transformation of that.

02:08:17   16   You have to take a frame of data, and you take an FFT

02:08:22   17   transformation of that.       And that gives you the -- the

02:08:24   18   complex domain samples in each frequency.          And that's what

02:08:27   19   we sort of work with.

02:08:29   20   Q.    And so when you do this FFT transform -- sorry.          I said

02:08:36   21   FFT.

02:08:37   22              Is it -- is it a Fast Fourier, is it a regular

02:08:43   23   Fourier?       What kind of transform is it?

02:08:45   24   A.    Right.    So there are variations.     We do windowing in

02:08:52   25   FFT.    So it's -- it's a Fast Fourier.        So you have a frame
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 51 of 120 PageID #: 19097
                                                                                     761



02:08:57    1   of data, and you apply an overlapping window between one

02:09:01    2   frame and the next frame.       And the amount of the overlap

02:09:04    3   can be 50 to 75 percent.

02:09:06    4             But, basically, you take a frame of data and you

02:09:08    5   apply windowing on it.      And then you take in 50 of that, of

02:09:14    6   that variant 1.    MPAF has a different -- MPAF has a

02:09:18    7   different variation.

02:09:19    8   Q.   So what is the frame of data -- how -- how much time

02:09:23    9   does that cover in the time domain?

02:09:25   10   A.   When we look at -- well, our audio processing frames --

02:09:30   11   let -- let me think.     Let me -- let me make sure that I

02:09:34   12   have it correct.

02:09:34   13             So it's 16 milliseconds frame with 8 milliseconds

02:09:44   14   of hop.   That means there will be 50 percent overlap

02:09:47   15   between 2 inches in frames.       Yeah, that's -- that's --

02:09:54   16   that's what we're doing in MPAF.        It's kind of similar --

02:09:58   17   similar around that.

02:09:58   18   Q.   You generated the coefficients for -- for Echo, Echo

02:10:03   19   Show, Sonar, Radar, and FireTV Cube, right?

02:10:11   20   A.   That's -- that's correct.      That's correct.      In the

02:10:18   21   forms that I -- I would use it.

02:10:20   22   Q.   The MATLAB code, that's not a finished product code,

02:10:26   23   right?

02:10:26   24   A.   Let me think about this.      The -- the -- yeah, yeah,

02:10:39   25   the -- the coefficients are not generated in -- in the
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 52 of 120 PageID #: 19098
                                                                                     762



02:10:44    1   production code.     They lie there.     But -- but they are

02:10:51    2   generated -- the first cut is through -- through MATLAB.

02:10:55    3   The first step.     There can be a few more steps but the

02:10:59    4   first step is through MATLAB.

02:11:00    5   Q.   So we talked about you making the coefficients.

02:11:03    6               But have you ever had to change the coefficients

02:11:10    7   for a product?     I mean, beamformer coefficients?

02:11:19    8   A.   Change the coefficients for the same product?

02:11:21    9   Q.   Yes.

02:11:21   10   A.   Probably has -- has happened.       I mean, maybe for --

02:11:29   11   maybe for one or two products.        I mean, like Sonar -- I

02:11:35   12   mean, maybe Sonar, Radar, we were kind of playing around --

02:11:40   13   we were kind of experimenting with -- with this acoustic

02:11:46   14   modeling effort.

02:11:47   15               And, initially, we had -- initially, we had the

02:11:51   16   coefficients as non-acoustic modeling, non -- non-FEM-based

02:12:00   17   beamformer.     And then once the FEM-based coefficients

02:12:05   18   were -- were available and they are -- they are better,

02:12:08   19   then -- then, obviously, we -- we pushed those

02:12:11   20   coefficients.

02:12:11   21   Q.   When you say you pushed the coefficients, you mean you

02:12:18   22   released the software update that changed the coefficients

02:12:21   23   on the customers 'products?

02:12:23   24   A.   In some -- in some special cases, yes.         Software

02:12:28   25   announcements can be done as -- we call it OTA,
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 53 of 120 PageID #: 19099
                                                                                     763



02:12:36    1   over-the-air.

02:12:37    2   Q.   What part of the light bar lights up?

02:12:41    3   A.   It corresponds to the -- the best beam that the device

02:12:45    4   thinks at that point of time.

02:12:46    5   Q.   And if you can, just let me know if -- if this looks

02:12:53    6   like the Alexa Help and Support page from Amazon's website.

02:12:59    7   A.   Yeah, yeah, it says:     All Things Alexa, Alexa Help and

02:13:10    8   Support.

02:13:10    9   Q.   I'd like you to flip to the second page of this

02:13:14   10   document.   Do you see where it says:        Light indicators?       Do

02:13:17   11   you see the blue indicator on the top left of the pictures?

02:13:20   12   A.   Yes, I do see that.

02:13:22   13   Q.   Can you read me what it says under Blue indicator?

02:13:29   14   A.   This is a color you more -- you'll see most often when

02:13:34   15   interacting with Alexa.      When Alexa detects the wake word,

02:13:38   16   the indicator will turn solid blue with light pointing in

02:13:43   17   the direction of the person speaking.         These colors will

02:13:46   18   begin alternating as Alexa responds.         Blue indicators can

02:13:50   19   also mean that your device is trying to pair or connect

02:13:53   20   with other devices.

02:13:55   21   Q.   So you see that, at least on Amazon's website, Amazon

02:14:00   22   is saying that the light blue points in the direction of

02:14:07   23   the person speaking?     You see that on this page, right,

02:14:10   24   sir?

02:14:10   25   A.   Light blue?   Is -- okay.     So this is -- this is Amazon
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 54 of 120 PageID #: 19100
                                                                                     764



02:14:18    1   web page?     This from Amazon website?

02:14:25    2            Okay.    I mean, I -- I read it, yes.

02:14:29    3   Q.   Do you disagree with those statements, sir?

02:14:31    4   A.   I think I would say I understand what the algorithm

02:14:37    5   is -- is intending to do.       Yeah, and -- and it has been

02:14:46    6   written like this.     So there have been some transformation

02:14:58    7   of my technical interpretation and how it is written.

02:15:02    8   Q.   So is this the type of document that you were talking

02:15:05    9   about that would generate coefficients?

02:15:12   10   A.   Yeah.   I -- I think -- I think this -- yeah, this one

02:15:22   11   is generating in subband domain.        Let me see.     Let me have

02:15:30   12   a look at it.

02:15:31   13            Well, this is -- I -- I don't think this is taking

02:15:35   14   the -- the model-based approach.        This is still free feel

02:15:43   15   sort of thing.     But, yeah, this is -- let's see.         Yeah.

02:15:50   16   Yeah, this is -- this is -- this is used in some form, some

02:15:53   17   product, yeah.

02:15:54   18            (Videoclip ends.)

02:15:55   19            THE COURT:    Does that complete this witness by

02:16:02   20   deposition?

02:16:02   21            MR. FABRICANT:     Yes, Your Honor.       We are calling

02:16:04   22   another witness by deposition, and Ms. Park will announce

02:16:06   23   the witness, Your Honor.

02:16:08   24            THE COURT:    You may proceed with your next witness

02:16:10   25   by deposition.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 55 of 120 PageID #: 19101
                                                                                     765



02:16:11    1               MS. PARK:    Plaintiff calls by deposition Philip

02:16:19    2   Hilmes, director of audio technology at Amazon's Lab126.

02:16:22    3   Play time for Plaintiff is 17 minutes, 41 seconds.

02:16:25    4               THE COURT:    No time for Defendant?

02:16:27    5               MS. PARK:    No time.

02:16:28    6               THE COURT:    Proceed with this witness by

02:16:29    7   deposition.

02:16:29    8                   PHILIP HILMES, PLAINTIFF'S WITNESS

02:16:29    9                     PRESENTED BY VIDEO DEPOSITION

02:16:29   10               (Videoclip played.)

02:16:31   11   Q.   Can you please state your full name for the record?

02:16:33   12   A.   Yes.    My full name is Philip Ryan Hilmes.        That's Ryan.

02:16:39   13   Q.   Mr. Hilmes, for whom do you currently work?

02:16:42   14   A.   I work for Amazon Lab126.      A2Z Development Corporation.

02:16:50   15   Q.   How long you have worked there?

02:16:51   16   A.   Since December 2012, so a little over seven years now.

02:16:57   17   Q.   But there were numerous people working on the Fire

02:17:04   18   Phone at some point in time at Amazon, right?

02:17:06   19   A.   Yes.

02:17:07   20   Q.   And after the Fire Phone stopped going forward as a

02:17:13   21   product, did any of those people working on the Fire Phone

02:17:17   22   start working on the Echo products?

02:17:20   23   A.   Yes.    Some of them did transition over to roles where

02:17:27   24   they were working on Echo products.

02:17:28   25   Q.   So, to your knowledge, there was some overlap there
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 56 of 120 PageID #: 19102
                                                                                     766



02:17:33    1   with people bringing over their expertise from the Fire

02:17:38    2   Phone product over to the Echo products, right?

02:17:40    3   A.   Sorry, which Echo products are you talking about?

02:17:43    4   Q.   Any Echo products.

02:17:45    5   A.   Some of the people who were working on the Fire Phone

02:17:54    6   previously, joined the teams that were working on Echo

02:18:00    7   products, and they had their, you know, breadth of -- of

02:18:06    8   expertise that they brought with them to work on those Echo

02:18:11    9   products.

02:18:11   10   Q.   You said that your team also provides support for these

02:18:14   11   products by way of updates, correct?

02:18:20   12   A.   Yes, we provide software updates to those products.

02:18:24   13   Q.   It's your testimony that there are two ways -- two

02:18:28   14   mechanisms to update software on Echo products, correct?

02:18:33   15   A.   For customers, yes.     There are other ways internally.

02:18:38   16   But for customers, it's either through getting a new unit

02:18:44   17   from a factory with updated software or through downloading

02:18:50   18   via OTA update.

02:18:54   19   Q.   But the updates were always released by Amazon,

02:18:57   20   correct?

02:18:57   21   A.   Yes.    There were updates, yeah, released by Amazon, not

02:19:02   22   by anybody else.

02:19:02   23   Q.   So let me ask you about the audio front end provided by

02:19:10   24   your department at Amazon.

02:19:13   25   A.   Okay.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 57 of 120 PageID #: 19103
                                                                                     767



02:19:13    1   Q.   Do all versions of that audio front end utilize

02:19:17    2   beamforming?

02:19:19    3   A.   Yes, I believe they utilize beamforming.

02:19:26    4   Q.   All the -- all the Echo products that have your audio

02:19:31    5   front end utilize some form of fixed beamforming, correct?

02:19:36    6   A.   Yes, I believe that is the case.

02:19:42    7   Q.   Do you know what fixed beamforming algorithm is used by

02:19:46    8   the audio front end of the Echo products that you -- your

02:19:51    9   team works on?

02:19:52   10   A.   I would describe the fixed beamforming algorithm as a

02:19:56   11   filter-and-sum.

02:20:01   12   Q.   Were the number of beams that are formed, changeable?

02:20:05   13   Is it based on the situation?

02:20:07   14   A.   The number of beams for any particular product, yes,

02:20:12   15   can be changed with a software update.          That is possible.

02:20:17   16   Q.   But you at least know that the directivity patterns for

02:20:21   17   each beam were oriented in different angles so as to have

02:20:31   18   directivity patterns separated by 60 degrees symmetrically

02:20:39   19   around the device, right?

02:20:39   20   A.   Yes, that is correct.

02:20:47   21   Q.   So from a user's perspective, it can tell -- the user

02:20:51   22   can tell by looking at the light and specifically by which

02:20:55   23   lights have a lighter color, which direction the Alexa is

02:21:04   24   listening in, correct?

02:21:05   25   A.   Technically, it can -- the customer can tell which beam
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 58 of 120 PageID #: 19104
                                                                                     768



02:21:09    1   was selected approximately, yes.

02:21:13    2   Q.   So if there are more beams than there are physical

02:21:16    3   microphones and -- would each of the beams still have the

02:21:41    4   same pattern or at least a similar pattern?

02:21:41    5   A.   In a four-microphone array, if you have more than four

02:21:41    6   beams that are not -- you know, that are, in fact,

02:21:45    7   different beams, I would not expect them to have the same

02:21:50    8   pattern.    It will -- it will change.

02:21:52    9   Q.   And, again, the process by which it forms each of these

02:21:55   10   beams, it's called filter-and-sum in all of the devices; is

02:21:59   11   that right?

02:21:59   12   A.   Yes, all the devices use filter-and-sum beamforming.

02:22:02   13   Q.   Do you know what filter is applied during the

02:22:07   14   filter-and-sum process?

02:22:07   15   A.   Do I know personally?     No.

02:22:13   16              It's a filter that's computed offline.

02:22:18   17   Q.   So it's a filter that's computed offline, and then that

02:22:23   18   filter is applied by the source code, right?

02:22:25   19   A.   That is correct.

02:22:27   20   Q.   But the filters depend on the geometry of the

02:22:31   21   microphones, right?

02:22:32   22   A.   I was -- yeah, I mean, I was speaking about the

02:22:46   23   geometry of the device.      So -- but, yeah, the -- the -- the

02:22:55   24   beamformer takes into account the microphone array that's

02:23:01   25   specific to that device.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 59 of 120 PageID #: 19105
                                                                                     769



02:23:02    1   Q.   And, accordingly, the filter will be affected in some

02:23:09    2   way by the geometry of the microphone array, right?

02:23:14    3   A.   Yes, the -- the directivity pattern and other things

02:23:25    4   can change with the geometry of the array.

02:23:27    5   Q.   And the geometry of the array includes things like

02:23:34    6   spatial position of the microphones related to each other,

02:23:38    7   angles of separation, distance between the microphones,

02:23:43    8   right?   Those are characteristics of the microphone

02:23:46    9   geometry, aren't they?

02:23:47   10   A.   Yeah, those are -- those things can have an impact.

02:23:52   11   Q.   And when you mean the subband domain, that's based on a

02:23:59   12   sampling frequency, right?

02:24:00   13   A.   I wouldn't state it like that.       It's based on different

02:24:08   14   bands which correspond to different frequency ranges.

02:24:18   15   The -- the in -- input sample rate, though, to that process

02:24:24   16   stays the same.

02:24:25   17   Q.   And what is the input sample rate, sir?

02:24:30   18   A.   For our products, it -- it depends.         Some use 16

02:24:37   19   kilohertz, others use 48 kilohertz.         I think those are the

02:24:49   20   two main ones that are used.

02:24:50   21   Q.   And 16 kilohertz means you are taking a sample

02:24:54   22   1/16,000th of a second -- every 1/16,000th of a second,

02:25:00   23   right?

02:25:00   24   A.   Every 1/16th -- yes, that's effectively correct.            Yes.

02:25:06   25   Q.   And as you said earlier, those processors would be
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 60 of 120 PageID #: 19106
                                                                                     770



02:25:08    1   running the C, C++, and optimized assembly code; is that

02:25:14    2   correct?

02:25:14    3   A.   Yes, that's correct.

02:25:24    4   Q.   And -- ...released a product.       The processor you chose

02:25:32    5   for that specific product had sufficient computing power to

02:25:35    6   do what you needed it to do for that product, right?

02:25:39    7   A.   I would say yes.    Otherwise, we wouldn't have released

02:25:48    8   the product, yes.

02:25:49    9   Q.   I would like to introduce as Exhibit 4 a document

02:25:52   10   bearing production label AMZN00005573 through 5577.

02:26:04   11              And in the first paragraph from the abstract it

02:26:06   12   says:   Far-field automatic speech recognition, ASR, is a

02:26:10   13   key enabling technology that allows untethered natural

02:26:14   14   voice interaction between users and Amazon Echo family of

02:26:17   15   products.

02:26:18   16              Right?

02:26:18   17   A.   That's what I read, yes.

02:26:20   18   Q.   And then later you say:      In this paper, we discuss the

02:26:27   19   key algorithms within the AFE, and we provide insights into

02:26:31   20   how these algorithms help in mitigating the various

02:26:35   21   acoustical challenges for far-field processing.

02:26:41   22              Do you see that?

02:26:41   23   A.   Yes, I do see that.

02:26:42   24   Q.   So if Amazon says its products work in a certain way to

02:26:48   25   the public, the public is expected to trust Amazon, that
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 61 of 120 PageID #: 19107
                                                                                     771



02:26:52    1   Amazon is selling the truth?

02:26:53    2   A.   Yes.   Generally, to my knowledge, if Amazon makes a

02:26:59    3   public statement about its products, it's generally

02:27:01    4   reviewed by the PR team, and the PR team will often ask the

02:27:14    5   engineers and other knowledgeable people, is this accurate?

02:27:19    6   And so there is generally about vetting of that.

02:27:25    7   Q.   So your expectation would be that if Amazon tells the

02:27:31    8   public its products work in a certain way, that the public

02:27:35    9   should expect those statements to be true, right, sir?

02:27:40   10   A.   Yeah, for example, if a -- if something is on a product

02:27:44   11   detail page on its website about its products, I would

02:27:47   12   generally expect most of that to be true.          Mistakes can

02:27:53   13   always be made, but I do know that the company goes through

02:27:58   14   significant efforts to try and get those details correct.

02:28:02   15   Q.   Now, you said that in this process for adaptive

02:28:06   16   beamforming, there is some cancellation of a portion of the

02:28:08   17   beam; is that right?

02:28:09   18   A.   What we do is take one beam and use it as a reference

02:28:19   19   in the -- in an adaptive filter to cancel that signal

02:28:25   20   and -- from the signal that represents another beam.

02:28:29   21   Q.   So at the end of the day, the shape of the beam -- of

02:28:34   22   the ultimate beam has changed from the original beam,

02:28:38   23   right?

02:28:38   24   A.   I -- I would -- it may have, yes.        I would need to

02:28:49   25   verify that with a particular beam and whatever was the
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 62 of 120 PageID #: 19108
                                                                                     772



02:28:52    1   reference beam.      So I can't say for sure.      But, yes, it may

02:28:57    2   have.

02:28:58    3   Q.   Did you ever have anybody to come into Amazon to give a

02:29:02    4   talk about some technology that you might want to use for

02:29:05    5   the audio front end?

02:29:09    6   A.   Yes.

02:29:12    7   Q.   How many have you had come in to do that?

02:29:17    8   A.   I -- I don't know.     I would guess probably more than 10

02:29:26    9   but less than 30, something in that range.

02:29:31   10   Q.   So you've had more than 10 but less than 30 parties

02:29:38   11   come in to talk to you about ways that could potentially

02:29:41   12   help you with your audio front end, right?

02:29:43   13   A.   That's my best estimate, yeah.

02:29:46   14   Q.   Have you ever used any smaller companies?

02:29:49   15   A.   For -- for audio front end, not that I recall, no.

02:29:59   16   Q.   Do you recall having any meetings with smaller

02:30:03   17   companies?

02:30:04   18   A.   Some of them.

02:30:05   19   Q.   Is it common for Amazon to publish papers about certain

02:30:09   20   algorithms or technology that it's investigating but hasn't

02:30:14   21   implemented in any product?

02:30:16   22   A.   No.

02:30:19   23   Q.   So in the context of this document, you have a fixed

02:30:26   24   beamformer, an adaptive beamformer, and a beam selector,

02:30:29   25   and the beam selector is selecting the output of the
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 63 of 120 PageID #: 19109
                                                                                     773



02:30:35    1   adaptive beamformer -- the six outputs of the adaptive

02:30:38    2   beamformer, correct?

02:30:40    3   A.   Yes, that's correct.

02:30:45    4   Q.   And you testified that the adaptive beamformer takes

02:30:49    5   the fixed beams, which are beams, and then applies -- or

02:30:56    6   subtracts another beam from them, right?

02:31:00    7   A.   Yeah, the adaptive beamformer adaptively filters --

02:31:07    8   adaptively cancels a reference beam from the -- from each

02:31:14    9   of the -- the inputs coming from the fixed beamformer.

02:31:22   10   Q.   So in terms of what's in the adaptive beamformer, beams

02:31:26   11   come in, beams are subtracted, right?

02:31:30   12   A.   Yes, that's -- that's generally correct.

02:31:35   13   Q.   And after the output of adaptive beamforming, beam

02:31:41   14   selection is performed, correct?

02:31:47   15   A.   The beam selector module is called.

02:31:52   16   Q.   Now, you've said several times now that the adaptive

02:31:59   17   beamforming is done adaptively.        You mean that the process

02:32:03   18   is performed multiple times, right?

02:32:08   19   A.   What I mean by adapt -- the adaptive -- sorry, the

02:32:14   20   out -- adaptive beamforming in our case means that an

02:32:26   21   adaptive filter is used, meaning that the filter is being

02:32:30   22   updated.

02:32:31   23   Q.   And so also to confirm, in terms of what is sent at the

02:32:37   24   output of the beam selector, the output of the beam

02:32:43   25   selector is also changing over time.         You confirmed that,
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 64 of 120 PageID #: 19110
                                                                                     774



02:32:46    1   as well, right?     That is not fixed, correct?

02:32:52    2   A.   The output of the beamformer -- or, sorry, the output

02:32:56    3   of the beam selector may, from time to time, select a

02:33:00    4   different beam.

02:33:03    5   Q.   So that's not fixed, right?

02:33:05    6   A.   Yes, that's correct.     It can -- it can select a

02:33:09    7   different beam.

02:33:13    8   Q.   So when you were talking earlier about things being

02:33:16    9   fixed, coefficients being fixed, you were only talking

02:33:19   10   about the fixed beamforming component in that block called

02:33:24   11   fixed beamforming, right?

02:33:25   12   A.   Yes, the coefficients in the FBF block, fixed

02:33:33   13   beamformer, do not change unless, as I noted, there is a

02:33:37   14   software update.

02:33:39   15   Q.   But coefficients in other blocks like the adaptive

02:33:44   16   beamforming, output of the beam selector, those things

02:33:48   17   change, and some of them change continuously.           Right?

02:33:51   18   A.   Adaptive beamformer block has filter coefficients that

02:33:57   19   can change.     The beam selector block does not have any

02:34:04   20   coefficients.

02:34:04   21   Q.   But the output of the beam selector block can change,

02:34:09   22   right?

02:34:09   23   A.   It can -- it can take -- it can output one of those six

02:34:14   24   incoming channels, and it may change from time to time in

02:34:20   25   selecting a different one of those six channels.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 65 of 120 PageID #: 19111
                                                                                     775



02:34:24    1              (Videoclip ends.)

02:34:26    2              THE COURT:    Does that complete this witness by

02:34:29    3   deposition?

02:34:29    4              MR. FABRICANT:    Yes, it does, Your Honor.

02:34:31    5              We have an additional witness by video deposition

02:34:33    6   that Ms. Park will announce to the Court.

02:34:37    7              THE COURT:    How long is this additional deposition

02:34:39    8   witness?

02:34:40    9              MS. PARK:    The next witness is 10 minutes, 54

02:34:43   10   seconds, and then we have an additional witness following.

02:34:46   11              THE COURT:    All right.   Let's proceed with this

02:34:48   12   next deposition witness at this time.

02:34:50   13              If you'll announce them into the record, please,

02:34:54   14   Ms. Park.

02:34:55   15              MS. PARK:    Plaintiff calls by deposition Miriam

02:35:00   16   Daniel, vice president of Echo and Alexa devices at

02:35:04   17   Amazon.com.

02:35:05   18              Playtime for Plaintiff is 10 minutes, 54 seconds;

02:35:07   19   and playtime for Defendants is 45 seconds.

02:35:10   20              THE COURT:    Please proceed.

02:35:10   21                  MIRIAM DANIEL, PLAINTIFF'S WITNESS

02:35:11   22                    PRESENTED BY VIDEO DEPOSITION

02:35:11   23              (Videoclip played.)

02:35:12   24   Q.   Could you please state your name and location for the

02:35:15   25   record?
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 66 of 120 PageID #: 19112
                                                                                     776



02:35:15    1   A.   This is Miriam Daniel.     I'm speaking over video from

02:35:24    2   California.

02:35:24    3   Q.   Can you tell me where is it that you work?

02:35:26    4   A.   I work at Amazon.

02:35:27    5   Q.   Is that Amazon.com, Inc. LLC?

02:35:36    6   A.   Yes.

02:35:36    7   Q.   What is your title?

02:35:39    8   A.   Vice president, Echo and Alexa devices.

02:35:43    9   Q.   With respect to marketing a product for launch, how

02:35:46   10   does Amazon determine what marketing channels to utilize?

02:35:57   11   A.   Our biggest marketing channel is actually our

02:36:07   12   Amazon.com retail site itself because of, you know, how

02:36:12   13   people come there to purchase things.         But sometimes, in

02:36:16   14   addition to that, we might choose other channels, depending

02:36:23   15   on the product.

02:36:23   16   Q.   What other channels might you choose?

02:36:30   17   A.   For some products, we might sell through our retail

02:36:35   18   partners.     That's a channel.

02:36:37   19   Q.   Are there any other channels?

02:36:44   20   A.   Again, it depends on what product you're talking about.

02:36:51   21   Q.   Well, let's talk about the Echo devices.          The Echo --

02:36:56   22   smart speaker Echo devices, what marketing channels other

02:36:59   23   than the Amazon.com retail site and partners would be

02:37:10   24   considered?

02:37:11   25   A.   Even that's broad.     We have different smart speakers,
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 67 of 120 PageID #: 19113
                                                                                     777



02:37:16    1   and we don't employ all channels for all devices.

02:37:23    2   Q.   With respect to the Alexa endpoint Echo devices, is it

02:37:32    3   fair to say that they all need to have microphones so that

02:37:37    4   Alexa can hear the words being spoken to her?

02:37:44    5   A.   That is how we define endpoints, yes.

02:37:47    6   Q.   Generally speaking, would you agree that it's important

02:37:50    7   that Alexa be able to hear the individual that's speaking

02:37:56    8   to her?

02:38:02    9   A.   Yes.

02:38:02   10   Q.   When a customer makes a voice -- a voice purchase

02:38:09   11   request or orders something through Alexa, is that customer

02:38:16   12   only able to purchase items sold by Amazon?

02:38:19   13   A.   They are only able to purchase items sold through

02:38:32   14   Amazon retail.

02:38:33   15   Q.   Is Amazon retail inclusive of third-party sellers?

02:38:44   16   A.   Yes.

02:38:47   17   Q.   Are customers only able to order products available

02:38:55   18   through Amazon Prime using Alexa?

02:38:59   19   A.   I don't believe there's a restriction on that.

02:39:02   20   Q.   And you also mentioned Alexa skills as being part of

02:39:06   21   the Alexa and Echo ecosystem; is that correct?

02:39:12   22   A.   That is correct.

02:39:13   23   Q.   And is it correct that there are probably too many

02:39:22   24   skills for you to identify?

02:39:24   25   A.   There are more than 100,000 skills in Alexa.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 68 of 120 PageID #: 19114
                                                                                     778



02:39:29    1   Q.   First of all, why was Amazon considering reducing the

02:39:34    2   cost of the Echo Dot?

02:39:37    3   A.   Because we want to give the most affordable device to

02:39:42    4   our customers.

02:39:46    5   Q.   What benefit does Amazon receive from offering a more

02:39:50    6   affordable device?

02:39:51    7   A.   When you offer a more affordable device, more customers

02:39:58    8   can purchase the device.

02:39:59    9   Q.   Why did Amazon want to drive the most volume rather

02:40:09   10   than generate the most profit?

02:40:10   11   A.   What I would say is, as a talk exercise in every one of

02:40:17   12   these documents, we always look at different options and

02:40:21   13   see, you know, what options do we want to optimize for.              So

02:40:26   14   this is more of a subject topic exercise.

02:40:29   15             And as I mentioned before, we actually ended up

02:40:32   16   maintaining our MSRP at 49.99.        And, you know, this is

02:40:39   17   simply to say what would you trade off.          You know, there's

02:40:43   18   multiple ways of looking at the same problem.

02:40:46   19   Q.   But why was Amazon considering reducing the price and

02:40:50   20   choosing a pricing strategy expected to drive the most

02:40:53   21   volume?

02:40:53   22   A.   I think Amazon, just like any business, would like to

02:41:01   23   have more customers adopt Alexa, and, you know, then we can

02:41:09   24   drive more adoption of Alexa across our customer base.             And

02:41:13   25   any time there is a price reduction, there is potentially
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 69 of 120 PageID #: 19115
                                                                                     779



02:41:17    1   sales elasticity.

02:41:23    2   Q.   Why does Amazon want more customers to adopt Alexa?

02:41:28    3   A.   We would like to delight more customers.

02:41:34    4   Q.   Is there any business reasons that Amazon wants more

02:41:45    5   widespread adoption of Alexa?

02:41:47    6   A.   Yes.    I mean, there is customer reasons and business

02:41:53    7   reasons.     We believe that Alexa is delightful, and, hence,

02:41:57    8   making Alexa available to all -- all of -- of our customers

02:42:02    9   is part of our responsibility, and we try to take actions

02:42:04   10   that will make it more available and affordable to all

02:42:07   11   segments of our customers.

02:42:09   12               And as we do that, as more customers adopt Alexa,

02:42:15   13   then we know that Alexa engagement grows.          It's the same as

02:42:22   14   any -- maybe why Facebook would grow its community.             Right?

02:42:29   15   We want more people to interact with Alexa; and as Alexa

02:42:34   16   interacts with more customers, Alexa's services actually

02:42:36   17   improve and get better, as well.

02:42:38   18   Q.   Why does it matter to Amazon that engagement with Alexa

02:42:44   19   grows?

02:42:46   20   A.   When engagement grows with Alexa, we can -- we do

02:42:57   21   several things.     We know -- we -- that engagement tells us

02:43:05   22   how to improve the Alexa services, whether it is voice

02:43:12   23   recognition, whether it is how that service works, you

02:43:15   24   know, it's a -- kind of a cycle.

02:43:18   25               The more people interact with a specific skill,
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 70 of 120 PageID #: 19116
                                                                                     780



02:43:21    1   then we -- the mission-learning algorithms and the AI

02:43:27    2   algorithms continue to get better with that engagement.

02:43:30    3   And so that is one big reason why we want to drive

02:43:32    4   engagement.

02:43:32    5   Q.   Would you agree that the goal of any business is to

02:43:34    6   make money?

02:43:35    7   A.   Yes.

02:43:35    8   Q.   So as it pertains to making money, why is widespread

02:43:47    9   adoption of Alexa important to Amazon?

02:43:50   10   A.   More customers purchase our devices, and those devices

02:43:55   11   drive engagement.

02:43:56   12   Q.   Engagement of what?

02:44:01   13   A.   Alexa and Alexa services.

02:44:04   14   Q.   Is maximizing the long-term value important to Amazon?

02:44:09   15   A.   Yes.

02:44:09   16   Q.   Why?

02:44:20   17   A.   I would say it is just as important as reducing costs

02:44:30   18   and passing that cost back to customers.          Like if we can

02:44:33   19   reduce costs by a dollar, that means we can offer another

02:44:37   20   dollar's discount to customers, right?

02:44:42   21               And in doing that, you know, we have a chance of

02:44:48   22   retaining the customer for a longer period of time.             You

02:44:50   23   know, over time, they're more satisfied customers, they are

02:44:54   24   loyal to Amazon, and that generates long-term value.

02:44:57   25               And so when you look at this long-term value,
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 71 of 120 PageID #: 19117
                                                                                     781



02:45:00    1   there are lots of -- as I just explained to you, lots of

02:45:04    2   inputs that can change it.       And so we try to optimize all

02:45:09    3   of those inputs and maximize long-term value, because it

02:45:13    4   means a highly satisfied customer who stays with us for a

02:45:16    5   longer period of time.

02:45:17    6   Q.   How does Amazon define a customer?

02:45:20    7   A.   A consumer who is looking to add convenience to their

02:45:31    8   lives by using one of our products and services.

02:45:35    9   Q.   For the Alexa endpoint Echo devices, was Amazon's

02:45:43   10   online retail website the main sales channel?

02:45:50   11   A.   Yes.

02:45:50   12   Q.   What other channels are the Echo products sold in?

02:45:58   13   A.   Our retail partners like Best Buy or Target.

02:46:02   14   Q.   Is that both brick and mortar and online for those

02:46:15   15   retail partners?

02:46:17   16   A.   Yes.

02:46:21   17   Q.   Can you identify any other retail partners for the Echo

02:46:27   18   devices?

02:46:29   19   A.   We have different retail partners in different

02:46:38   20   countries, so I couldn't name the others in the other

02:46:41   21   countries.

02:46:41   22   Q.   In the United States.

02:46:43   23   A.   Those are -- Home Depot might be a partner -- Home

02:46:55   24   Depot might be a partner.       I'd have to go and confirm.

02:46:58   25               (Videoclip ends.)
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 72 of 120 PageID #: 19118
                                                                                     782



02:46:58    1            THE COURT:    Does that complete this witness by

02:47:00    2   deposition?

02:47:00    3            MR. FABRICANT:     Yes, it does, Your Honor.

02:47:01    4            THE COURT:    All right.     Before we proceed with the

02:47:02    5   next witness for Plaintiff, we're going to take a short

02:47:05    6   recess, ladies and gentlemen.

02:47:06    7            If the members of the jury will simply close and

02:47:10    8   leave your notebooks in your chairs, follow all the

02:47:13    9   instructions I've given you, including not to discuss the

02:47:16   10   case among yourselves, and we'll be back shortly to

02:47:19   11   continue.

02:47:19   12            The jury is excused for recess.

02:47:26   13            COURT SECURITY OFFICER:        All rise.

02:47:27   14            (Jury out.)

02:47:28   15            THE COURT:    Be seated, please.

02:47:46   16            Mr. Fabricant, you have one additional deposition

02:47:50   17   witness; is that correct?

02:47:51   18            MR. FABRICANT:     Yes, Your Honor.

02:47:52   19            THE COURT:    Followed by your damages expert?

02:47:54   20            MR. FABRICANT:     Yes, that's it.      And then we -- we

02:47:56   21   will rest our case after the damages expert, Your Honor.

02:47:59   22            THE COURT:    All right.     Who will Defendants' first

02:48:01   23   witness be?

02:48:01   24            MR. HADDEN:     Mr. Rohit Prasad from Amazon.

02:48:06   25            THE COURT:    All right.     Do you have an expected
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 73 of 120 PageID #: 19119
                                                                                     783



02:48:10    1   length of time for direct examination?

02:48:12    2              MR. HADDEN:     Under an hour.

02:48:13    3              THE COURT:     All right.   All right.     Thank you for

02:48:15    4   that information, counsel.

02:48:16    5              We stand in recess.

02:48:17    6              COURT SECURITY OFFICER:      All rise.

02:48:18    7              (Recess.)

02:48:21    8              (Jury out.)

02:48:23    9              COURT SECURITY OFFICER:      All rise.

02:48:24   10              THE COURT:     Be seated, please.

03:14:47   11              Plaintiff, are you prepared to call your next

03:14:56   12   witness?

03:14:57   13              MR. FABRICANT:     Yes, Your Honor.      Our -- our next

03:15:01   14   witness will be by video, and it runs approximately 22

03:15:04   15   minutes.

03:15:04   16              THE COURT:     All right.   Let's bring in the jury,

03:15:06   17   please.

03:15:06   18              COURT SECURITY OFFICER:      All rise.

03:15:07   19              (Jury in.)

03:15:08   20              THE COURT:     Please be seated.

03:15:37   21              Plaintiff, call your next witness.

03:15:42   22              MS. PARK:     Plaintiff calls by deposition Enerino

03:15:55   23   Caruccio, vice president of financial analysis for Amazon

03:15:58   24   devices at Amazon.com.

03:16:00   25              Playtime time for Plaintiff is 20 minutes, 19
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 74 of 120 PageID #: 19120
                                                                                     784



03:16:02    1   seconds; and playtime for Defendants is 1 minute, 14

03:16:06    2   seconds.

03:16:06    3              THE COURT:    Please proceed with this witness by

03:16:09    4   deposition.

03:16:09    5                 ENERINO CARUCCIO, PLAINTIFF'S WITNESS

03:16:11    6                      PRESENTED BY VIDEO DEPOSITION

03:16:11    7              (Videoclip played.)

03:16:12    8   Q.   Good morning.      For the record, what is your full name

03:16:15    9   and city and state of residence?

03:16:16   10   A.   Enerino Michael Caruccio, resident of Mercer Island,

03:16:25   11   Washington.

03:16:25   12   Q.   By whom are you employed, Mr. Caruccio?

03:16:28   13   A.   Amazon.com.

03:16:29   14   Q.   When did you begin your employment with Amazon?

03:16:34   15   A.   2006.

03:16:40   16   Q.   What was the title that you held when you first began

03:16:43   17   your employment at Amazon?

03:16:44   18   A.   I was vice president of finance for global financial

03:16:49   19   planning and analysis.

03:16:50   20   Q.   You were in the role of vice president of finance,

03:16:55   21   global financial planning and analysis from 2006 to 2012;

03:16:59   22   is that right?

03:16:59   23   A.   That's correct.

03:16:59   24   Q.   Mr. Caruccio, following your time as vice president of

03:17:11   25   finance for worldwide seller services, what was your next
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 75 of 120 PageID #: 19121
                                                                                     785



03:17:13    1   role at Amazon?

03:17:14    2   A.   I was the vice president of finance for the worldwide

03:17:16    3   consumer financial planning and analysis team.

03:17:19    4   Q.   You remained in your role of vice president of finance,

03:17:24    5   worldwide consumer financial planning and analysis until

03:17:28    6   March 2017; is that correct?

03:17:30    7   A.   That is correct.

03:17:38    8   Q.   What is the next role at Amazon that you held?

03:17:41    9   A.   The vice president of financial analysis for devices --

03:17:43   10   Amazon devices.

03:17:46   11   Q.   Is that your current position at Amazon?

03:17:49   12   A.   It is.

03:17:56   13   Q.   I'm going to introduce Exhibit 6.        This document was

03:18:00   14   produced by Amazon with beginning production number

03:18:09   15   AMZN0136033.   What is DSI?

03:18:12   16   A.   Downstream impact.

03:18:14   17   Q.   How do you use that metric in your role as VP of

03:18:17   18   financial analysis for devices at Amazon?

03:18:20   19   A.   Downstream impact is a concept methodology that

03:18:31   20   attempts to measure the change in a customer's purchase

03:18:45   21   behavior/engagement based on a specific purchaser event.

03:18:51   22            So within devices, we use the concept of

03:18:53   23   downstream impact when we talk about the -- the -- the

03:18:58   24   specific event of a purchase and -- and basically the

03:19:03   25   turning on a particular Amazon device, the downstream
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 76 of 120 PageID #: 19122
                                                                                     786



03:19:10    1   impact of that purchase.

03:19:13    2   Q.   What is the downstream impact of purchasing an Echo

03:19:18    3   smart speaker device?

03:19:19    4   A.   In broad terms --

03:19:23    5            ATTORNEY:    Objection, form.

03:19:24    6   A.   Yeah, in very, very broad terms, it is the value that

03:19:32    7   Amazon derives from the future engagement of that consumer

03:19:37    8   in the various offerings and service of products of Amazon.

03:19:50    9   Q.   What is DEV?

03:19:52   10   A.   I don't know exactly what DEV stands for, but it's

03:19:57   11   another economic measure of this downstream impact.

03:20:03   12   Q.   Could you turn to Page 6 of 8 of Exhibit 6, which is

03:20:10   13   also bearing production number ending in 136038?

03:20:16   14   A.   Okay.

03:20:16   15   Q.   Starting on that page, there is a glossary of terms.

03:20:24   16   A.   Okay.

03:20:24   17   Q.   DEV is defined on that page, correct?

03:20:31   18   A.   Right.    Downstream economic value, yes.        Line 212.

03:20:37   19   Q.   And continuing on to the next page, if you could refer

03:20:40   20   to that definition and let me know if that refreshes your

03:20:47   21   memory as to what DEV is inclusive of.

03:20:56   22   A.   Okay.    Yep.

03:20:57   23   Q.   What is your understanding of what DEV measures?

03:21:01   24   A.   DEV measures, again, the value -- the economic value to

03:21:07   25   Amazon, the downstream impact of a -- of a -- of a sale of
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 77 of 120 PageID #: 19123
                                                                                     787



03:21:14    1   an Amazon device.

03:21:15    2   Q.   I'm going to introduce Exhibit 8, which is a document

03:21:21    3   produced in native Excel format as AMZN0023425.

03:21:31    4               Mr. Caruccio, is it your understanding that Amazon

03:21:34    5   tracks data related to downstream economic value in the

03:21:37    6   ordinary course of business?

03:21:39    7   A.   Yes.

03:21:45    8   Q.   Is downstream economic value data reflected in

03:21:50    9   Exhibit 8?

03:21:51   10   A.   It reads that it has DEV, economic value -- so I will

03:22:00   11   assume that it is, but I don't know for sure.           I didn't

03:22:03   12   create the document.

03:22:04   13   Q.   To your knowledge, does Amazon track downstream

03:22:07   14   economic value in the ordinary course of business?

03:22:10   15   A.   Yes.

03:22:10   16   Q.   How does Amazon track that information?

03:22:18   17   A.   Various business and finance teams will view downstream

03:22:28   18   economic value for a variety of reasons.          For example, when

03:22:40   19   we're considering investments in a particular service or

03:22:45   20   launching a new product, we will try to assess the

03:22:49   21   downstream economic value associated with that product or

03:22:56   22   service.

03:22:57   23               When we're evaluating investments in an entire

03:23:01   24   product category, we'll take a look at the downstream

03:23:06   25   economic value of that entire category to determine how --
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 78 of 120 PageID #: 19124
                                                                                     788



03:23:09    1   what should we invest in, in relation to the business.

03:23:13    2   Q.   I'm going to introduce Exhibit 10, document with

03:23:20    3   beginning with production number AMZ0130963.           Under the

03:23:20    4   heading Strategy 4, do you see the paragraph beginning with

03:23:33    5   "pricing and bundles strategy"?

03:23:33    6   A.   Yes.

03:23:33    7   Q.   As it's used in this paragraph, what does ASP stand

03:23:37    8   for?

03:23:38    9   A.   Average selling price.

03:23:43   10   Q.   This document states:     Over the past two years, our ASP

03:23:48   11   has declined due to lower priced products and higher

03:23:53   12   promotional activity, both from our own proactive promotion

03:23:57   13   planning and through reactive price matching.

03:24:01   14               Is that correct?

03:24:02   15   A.   That's correct.

03:24:02   16   Q.   And it indicates that the ASP in 2017 was $61, trending

03:24:09   17   to $57 in 2018, and projecting $46 in 2019.           Is that

03:24:15   18   correct?

03:24:15   19   A.   That's correct.

03:24:15   20   Q.   Later in the paragraph it states:        Our promo strategy

03:24:25   21   continues to prioritize price competitiveness and enabling

03:24:30   22   growth through lower ASP, as well as driving multi-device

03:24:37   23   HHF through multi-packs.       That's in the center.       Do you see

03:24:42   24   that?

03:24:42   25   A.   Yes.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 79 of 120 PageID #: 19125
                                                                                     789



03:24:42    1   Q.   Based on your experience at Amazon and your experience

03:24:45    2   in your current role, do you have an understanding of what

03:24:50    3   it means to enable growth through lowering ASP?

03:24:55    4   A.   Yes, I have a general understanding of what that means.

03:24:58    5   Q.   What is your understanding?

03:24:59    6   A.   That by maintaining lower ASP, or more specifically

03:25:10    7   price competitive ASP, it will drive further sales of our

03:25:13    8   products.

03:25:14    9   Q.   The next sentence states:      For bundles, we will pursue

03:25:21   10   high volume strategic SH bundles to support our MSS goals

03:25:26   11   in a marketplace where Google continues to push aggressive

03:25:30   12   free GHM offers.

03:25:33   13               Do you see that?

03:25:33   14   A.   Yes.

03:25:34   15   Q.   Do you have an understanding of what that sentence is

03:25:39   16   referring to?

03:25:39   17   A.   Yes.

03:25:43   18   Q.   What does it mean?

03:25:47   19   A.   That we will look to focus on products that we consider

03:25:57   20   strategic smart home bundles to drive our market segment

03:26:04   21   share growth.

03:26:07   22   Q.   What does profitable for Amazon mean to you?

03:26:14   23   A.   Well, there's -- profit is measured by our generally

03:26:24   24   accepted accounting principles, which is reflected in the

03:26:30   25   financials as we would indicate as part of our normal
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 80 of 120 PageID #: 19126
                                                                                     790



03:26:33    1   course of business that we record every year.

03:26:37    2               And then there's profitable when we consider the

03:26:42    3   economic value that Amazon receives as a company from --

03:26:47    4   you know, downstream in tech, downstream economic value

03:26:59    5   from an event or a sale at this point in time.

03:27:02    6               So there's two different ways of looking at it.

03:27:04    7   Q.   Under the second method of measuring profitability that

03:27:09    8   you described related to downstream economic value, has the

03:27:18    9   bundled sales strategy been profitable for Amazon?

03:27:22   10   A.   I don't know for sure.

03:27:23   11   Q.   What do you know with respect to the profitability of

03:27:27   12   that strategy?

03:27:32   13   A.   As it relates to downstream economic value?

03:27:37   14   Q.   Yes.

03:27:37   15   A.   I do know that, based on the forecasting models, the

03:27:43   16   analysis, what we try to predict the future with certain

03:27:48   17   error bars, that the bundling strategy would be a positive

03:27:58   18   or profitable strategy for the company.

03:28:00   19   Q.   I'm going to introduce Exhibit 11, which is a document

03:28:08   20   produced with Production No. AMZN0122376.

03:28:21   21               Do you have an understanding as to whether Amazon

03:28:23   22   maintains data related to sales of voice purchasing through

03:28:30   23   Alexa on the Amazon devices.

03:28:34   24   A.   Yes, I believe they're -- that Amazon tracks that

03:28:37   25   information, yes.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 81 of 120 PageID #: 19127
                                                                                     791



03:28:38    1   Q.   Referring to Exhibit 11, do you have an understanding

03:28:43    2   as to whether this document reflects data related to voice

03:28:46    3   purchasing through Alexa on the Echo devices?

03:28:50    4   A.   Again, I -- I can't know for sure.        It appears to, but

03:28:57    5   I don't know for sure.

03:29:00    6   Q.   Referring to Exhibit 11, do you have an understanding

03:29:03    7   of what GMS in this document stands for?

03:29:09    8   A.   Yes.

03:29:10    9   Q.   What is GMS?

03:29:12   10   A.   Gross merchandise sales.

03:29:14   11   Q.   Mr. Caruccio, how does Amazon obtain downstream

03:29:19   12   economic value from sales of the Echo devices?

03:29:23   13   A.   It's -- we work with our economic team.          We have a -- a

03:29:37   14   team of economists that use models that -- you know,

03:29:47   15   economic models to come up with the value of a device,

03:29:51   16   purchase, engagement over the life of the product.            It's --

03:29:55   17   it's an economic calculation.       I don't know the specifics

03:29:58   18   of it.

03:30:01   19   Q.   When you say engagement with a device, what are you

03:30:04   20   referring to?

03:30:04   21   A.   Well, when somebody actually turns the device on and

03:30:14   22   starts using it.

03:30:14   23   Q.   What types of engagement would lead to downstream

03:30:18   24   economic value?

03:30:18   25   A.   Well, for example, if you purchase a -- a tablet, the
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 82 of 120 PageID #: 19128
                                                                                     792



03:30:34    1   fact that you have the tablet in and of itself doesn't do

03:30:37    2   anything.

03:30:38    3               If you turn it on and start watching videos or

03:30:42    4   start surfing the web or downloading apps, all those

03:30:47    5   engagements have downstream value to Amazon; shopping on

03:30:52    6   the website.     It depends on what you do with the device

03:30:58    7   once you start engaging with it.

03:31:01    8   Q.   What types of engagements lead to downstream economic

03:31:05    9   value for the Echo devices?

03:31:10   10   A.   The ones that come to mind are shopping on Amazon,

03:31:13   11   actually using the device to make an Amazon purchase, which

03:31:17   12   is delivery, purchasing video that's available on Amazon,

03:31:22   13   downloading or renting a movie, purchasing or downloading

03:31:35   14   music that's available through your subscriptions.            Those

03:31:44   15   are the ones that come to mind.

03:31:45   16   Q.   Does Amazon receive downstream economic value for

03:31:50   17   earlier generations of the Echo devices?

03:31:54   18   A.   Earlier devices, meaning a device that I sold years

03:31:58   19   ago?

03:31:59   20   Q.   Yes.

03:32:00   21   A.   Yeah, there's some downstream economic value as long as

03:32:05   22   the customer is still engaging with the device.

03:32:10   23   Q.   Does Amazon measure customer engagement?

03:32:17   24   A.   We -- we measure how the cust -- yes, we measure how

03:32:24   25   the customer engages with the device, yes.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 83 of 120 PageID #: 19129
                                                                                     793



03:32:27    1   Q.   How?

03:32:27    2   A.   We can tell when a -- when a customer's turned on the

03:32:38    3   device.     We can tell when a customer has made a purchase of

03:32:43    4   a video.     We can tell when a customer has made a purchase

03:32:46    5   of a -- used the Amazon device to shop with.           We can -- we

03:32:53    6   can -- we can measure the times that a customer actually

03:32:57    7   uses the device for a purchase or rental.

03:33:03    8   Q.   What is Amazon's revenue strategy for the Echo devices

03:33:11    9   as it relates to the Amazon ecosystem as a whole?

03:33:16   10   A.   The overall strategy is to -- to increase Amazon

03:33:25   11   customers' engagement with the entire Amazon ecosystem

03:33:34   12   through our devices for the Echo devices.

03:33:35   13   Q.   What component of the Amazon ecosystem do customers

03:33:49   14   engage with through the Echo devices?

03:33:52   15   A.   Watching video on Amazon, downloading apps, surfing the

03:34:03   16   web on Amazon, listening to music on Amazon.

03:34:10   17   Q.   What is Amazon's market share -- market share strategy

03:34:16   18   for the Echo devices?

03:34:19   19   A.   To increase the number of households that have an

03:34:29   20   Echo -- an Echo device so we can increase customers'

03:34:33   21   engagement with the Amazon ecosystem.

03:34:41   22   Q.   For the Amazon devices' business unit, what are the

03:34:45   23   main cost centers?

03:34:46   24   A.   The Amazon devices.     The main cost centers would be the

03:34:58   25   bill of materials, which would include all of the material
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 84 of 120 PageID #: 19130
                                                                                     794



03:35:01    1   that goes into making a device; the labor associated with

03:35:05    2   the manufacture, assembly, distribution of that device; the

03:35:28    3   supply chain costs to store, ship, you know, deliver the

03:35:33    4   device to the customer; marketing the device; any ongoing

03:35:46    5   capital expenditures required to produce the units; the

03:35:52    6   cost of payments to process payments the customers make to

03:36:03    7   purchase the device; our server costs, server expense for

03:36:07    8   the Alexa services that the device is run on; our customer

03:36:22    9   service that we have that engages with customers when

03:36:35   10   buying a device; administrative costs related to the

03:36:39   11   development, sales, and just general support of the Echo

03:36:53   12   business; and I guess I'm -- the other thing would be some

03:36:57   13   tooling and selling costs that we would incur to sell the

03:37:02   14   devices.    Just kind of off the top of my head.

03:37:10   15   Q.   What portion of those costs, approximately, pertains

03:37:14   16   specifically to the Echo devices?

03:37:17   17   A.   All of those costs have an element that directly relate

03:37:20   18   to the Echo devices.

03:37:21   19   Q.   Looking at Exhibit 11, Mr. Caruccio, what does units

03:37:27   20   shipped refer to?

03:37:27   21   A.   Those would be the units of items purchased through the

03:37:38   22   voice shopping -- direct voice, number of units.

03:37:42   23   Q.   And to confirm, this is data in Exhibit 11 that Amazon

03:37:56   24   collects in the ordinary course of business?

03:37:58   25   A.   Yes.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 85 of 120 PageID #: 19131
                                                                                     795



03:37:58    1            (Videoclip ends.)

03:38:05    2            THE COURT:     Does that complete this witness by

03:38:07    3   deposition?

03:38:07    4            MR. FABRICANT:     Yes, it does, Your Honor.

03:38:08    5            THE COURT:     All right.    Call your next witness.

03:38:11    6            MR. FABRICANT:     Your Honor, we call to the stand

03:38:12    7   Alan Ratliff.

03:38:13    8            THE COURT:     All right.    Mr. Ratliff, if you'll

03:38:16    9   come forward and be sworn, please.

03:38:19   10            (Witness sworn.)

03:38:33   11            THE COURT:     Please come around, have a seat on the

03:38:35   12   witness stand.

03:38:36   13            You may go to the podium, counsel.          Are there

03:38:54   14   binders to distribute for this witness?

03:38:56   15            MR. LAMBRIANAKOS:      Yes, Your Honor.

03:38:58   16            THE COURT:     Let's do that next.

03:39:23   17            THE WITNESS:     Good afternoon, Your Honor.

03:39:25   18            THE COURT:     All right.    Counsel, you may proceed

03:39:27   19   with your direct examination.

03:39:29   20            MR. LAMBRIANAKOS:      Thank you, Your Honor.

03:39:29   21             ALAN RATLIFF, PLAINTIFF'S WITNESS, SWORN

03:39:29   22                           DIRECT EXAMINATION

03:39:32   23   BY MR. LAMBRIANAKOS:

03:39:32   24   Q.   Mr. Ratliff, please introduce yourself to the jury.

03:39:35   25   A.   Good afternoon.    My name is Alan Ratliff.        I live in
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 86 of 120 PageID #: 19132
                                                                                     796



03:39:38    1   Houston, Texas.    I'm a partner in a consulting firm called

03:39:42    2   StoneTurn Group.     We have got about a dozen offices between

03:39:47    3   the U.S. and overseas.

03:39:48    4            The type of consulting we provide includes

03:39:51    5   financial investigations, evaluations, serving as experts

03:39:56    6   in litigation, certain types of government regulatory

03:40:00    7   investigation/consulting.

03:40:02    8            I'm married, my wife's name is Trisha.           We've been

03:40:06    9   married about a little over 30 years.         And she's an

03:40:09   10   assistant principal for a school for low-income kids in

03:40:15   11   East Houston.

03:40:15   12   Q.   What was your assignment in this case?

03:40:17   13   A.   To determine the amount of damages that Amazon would

03:40:20   14   owe to Vocalife if you, the jury, determine that there's

03:40:25   15   been infringement of the '049 patent, and that that patent

03:40:28   16   is not invalid.

03:40:30   17            So in the course of this, I'm going to assume

03:40:33   18   those things are true, in order to give you my damages

03:40:37   19   opinions, but you still have to determine those things.

03:40:39   20   Q.   Did you prepare some demonstrative slides to assist in

03:40:42   21   your presentation?

03:40:43   22   A.   I did.

03:41:02   23   Q.   Mr. Ratliff, tell the jury about your education.

03:41:05   24   A.   I did my undergraduate and graduate degrees at Baylor

03:41:11   25   University, business administration, accounting and tax.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 87 of 120 PageID #: 19133
                                                                                     797



03:41:14    1   And then I did my law degree at Southern Methodist

03:41:17    2   University.

03:41:17    3   Q.   What relevant certifications do you have?

03:41:20    4   A.   I'm a certified public accountant.        I've been so a

03:41:23    5   little over 30 years.      I'm a licensed attorney, and I've

03:41:26    6   been a licensed attorney for a little over 25 years.

03:41:30    7            In addition to that, through some national

03:41:32    8   professional organizations, I have certifications in

03:41:37    9   financial forensics, which would be the field of expertise

03:41:40   10   that I'm applying in this case, as well as global

03:41:45   11   management accounting and also patent valuation.

03:41:48   12   Q.   Mr. Ratliff, what about teaching, writing, and

03:41:57   13   professional speaking in your areas of expertise?

03:42:00   14   A.   So before I left Baylor, I spent a year on the

03:42:05   15   accounting faculty teaching there.         While I was in law

03:42:08   16   school, I taught first year legal writing and research to

03:42:12   17   first year law students.

03:42:14   18            And then from that point, while I was practicing

03:42:17   19   law and for a few years after I moved to consulting, I was

03:42:22   20   an adjunct professor at the South Texas College of Law in

03:42:26   21   Houston teaching some tax litigation courses there, and

03:42:30   22   then also at the University of Houston, both in the

03:42:32   23   undergraduate business school and in the law school, as

03:42:36   24   well.

03:42:38   25            In addition to that, I've spoken on patent damages
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 88 of 120 PageID #: 19134
                                                                                     798



03:42:43    1   being -- as a guest lecturer in courses offered at Boston

03:42:48    2   University, Fordham University up in New York City, UT here

03:42:53    3   in Austin, and then a trademark seminar course at

03:42:58    4   University -- or at Virginia Tech, rather.

03:43:01    5            And then, periodically two, three times a year, I

03:43:04    6   speak on damages or expert issues or valuation often

03:43:08    7   related to patent and intellectual property at conferences

03:43:12    8   that are attended by lawyers and other similar

03:43:15    9   professionals.    And then I also periodically write articles

03:43:21   10   on similar subjects.

03:43:26   11   Q.   What professional services and industry experience do

03:43:31   12   you have that's relevant to this case?

03:43:32   13   A.   So quick background.     After I left Baylor, I worked for

03:43:36   14   a large public accounting firm.        You've heard the names of

03:43:41   15   these kind of companies, like Deloitte, Pricewaterhouse,

03:43:45   16   places like that.

03:43:46   17            So I worked in public accounting and then I went

03:43:49   18   back to law school at SMU.       And then I clerked for federal

03:43:51   19   judge, and then I practiced law in Houston.

03:43:54   20            About five, six years into that, I sort of decided

03:43:57   21   to merge my backgrounds, and I became a consultant doing

03:44:01   22   forensic accounting and working as an expert witness in

03:44:04   23   litigation, as well as valuation and other types of

03:44:07   24   transaction consulting services, including licensing.             And

03:44:09   25   that's what I continue to do today, and I've been doing
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 89 of 120 PageID #: 19135
                                                                                     799



03:44:12    1   that for about 20 years.

03:44:13    2             From an industry standpoint, I've worked in a lot

03:44:16    3   of different industries, in terms of being hired as a

03:44:19    4   consultant or an expert, but particular to this case, where

03:44:23    5   you're dealing with, essentially with e-commerce, online

03:44:29    6   business, and communication devices like the Echo and Alexa

03:44:32    7   devices you've heard about, I've worked on other projects

03:44:36    8   involving smart speakers, smart home technology,

03:44:43    9   smartphones, tablets, and similar devices in matters

03:44:47   10   involving Apple, Google, Microsoft, Samsung, T-Mobile,

03:44:53   11   Ericsson, Motorola, and several others.

03:44:56   12   Q.   How many cases have you worked on as a patent damages

03:44:58   13   expert?

03:44:59   14   A.   I've lost track a little bit, but I, you know, can

03:45:04   15   account for somewhere between 175 and 200 cases where I at

03:45:09   16   least wrote a report.

03:45:11   17   Q.   And what about patent licensing and valuation projects?

03:45:14   18   A.   So back when I was a lawyer, I did some licensing as a

03:45:20   19   lawyer, negotiated some licenses for clients.           As I moved

03:45:25   20   into consulting, I had the opportunity to continue to do

03:45:29   21   some of that work, and then also started doing valuation

03:45:33   22   assignments related to patents and other intellectual

03:45:36   23   property.

03:45:36   24             And then I've also worked with clients who wanted

03:45:40   25   to license their patents or have parties contact them about
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 90 of 120 PageID #: 19136
                                                                                     800



03:45:43    1   licensing patents, and worked on those kind of projects, as

03:45:47    2   well.

03:45:47    3               Ones that weren't related to litigation where I

03:45:51    4   would be an expert like I am today, probably in the

03:45:54    5   neighborhood of about 50 of those kinds of projects.

03:45:59    6   Q.   Have you negotiated and been part of a team negotiating

03:46:02    7   licenses?

03:46:02    8   A.   Yes.    Approximately two dozen times where I've actually

03:46:06    9   negotiated, been part of the team or done the economic

03:46:10   10   analysis to support those negotiations.

03:46:11   11   Q.   What other relevant professional experience do you

03:46:15   12   have?

03:46:15   13   A.   In addition to that, I've served as a special master in

03:46:19   14   an international licensing dispute in the District of

03:46:25   15   Maryland.     I've also served as an arbitrator in

03:46:30   16   intellectual property and contract disputes, including in

03:46:32   17   the Southern District of Texas in Houston, as well as in

03:46:36   18   some state courts.

03:46:37   19               And then, finally, as we already mentioned, I

03:46:41   20   participated in the negotiation of licenses.

03:46:43   21               MR. LAMBRIANAKOS:   Your Honor, at this time,

03:46:44   22   Plaintiff offers Alan Ratliff as a patent damages expert.

03:46:50   23               THE COURT:   Is there objection?

03:46:51   24               MR. DACUS:   Your Honor, we have no objection to

03:46:52   25   Mr. Ratliff's qualifications.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 91 of 120 PageID #: 19137
                                                                                     801



03:46:52    1              THE COURT:   Then, without objection, the Court

03:46:52    2   will recognize this witness as an expert in the designated

03:46:53    3   fields.

03:46:54    4              Please continue, counsel.

03:46:56    5              MR. LAMBRIANAKOS:    Thank you.

03:46:56    6   Q.   (By Mr. Lambrianakos)     Mr. Ratliff, what did you

03:47:01    7   consider in reaching your opinions in this case?

03:47:03    8   A.   So you've probably gathered already as you see the

03:47:09    9   screen pop up with all these documents and all these big

03:47:13   10   numbers, that there were quite a few pieces of paper

03:47:18   11   electronically or otherwise exchanged by the parties in

03:47:20   12   this case.

03:47:21   13              Not all of them are relevant to damages, but my

03:47:23   14   paralegal tells me that we had 7,000 pages of documents

03:47:28   15   that we were provided that me and my team -- I had three

03:47:31   16   other people that work with me on this project -- reviewed

03:47:35   17   for purposes of putting together damages opinions.

03:47:38   18              There were also legal filings in the case that we

03:47:41   19   reviewed, depositions and declarations, and you've heard

03:47:48   20   some of those played in court Thursday, Friday, and today.

03:47:52   21              There were technical reports put together by the

03:47:54   22   parties.     You heard Mr. McAlexander testifying today.          He

03:47:56   23   had also done reports in the case.

03:47:59   24              And then we did outside research on our own,

03:48:01   25   including on smart speakers related to the industry and the
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 92 of 120 PageID #: 19138
                                                                                     802



03:48:05    1   market.

03:48:05    2              And then, of course, over the last 20 years of

03:48:08    3   doing this kind of work, I've gotten training, experience,

03:48:12    4   and knowledge from past projects.

03:48:13    5   Q.   Assuming for now that the jury finds in favor of

03:48:20    6   Vocalife, what damages are available in a patent case?

03:48:21    7   A.   So the slide that's been put up there is an excerpt

03:48:27    8   from what we typically refer to as the patent damages

03:48:30    9   statute.

03:48:31   10              And you can see the damages are supposed to be

03:48:35   11   adequate to compensate for the infringement, but in no

03:48:40   12   event less than a reasonable royalty for the use made of

03:48:43   13   the invention by the infringer.

03:48:45   14              And we're going to talk a little more about that

03:48:48   15   royalty.

03:48:48   16   Q.   Are there specific types of damages that fit within the

03:48:54   17   definition that we just saw?

03:48:55   18   A.   There are a number of types, but in this particular

03:48:58   19   case, both sides have put forward damages opinions based on

03:49:05   20   a reasonable royalty.      It is the most common form of

03:49:10   21   damages or award, the amount that you ask to award, in

03:49:15   22   patent damages cases.

03:49:16   23              The comparison I would give you and some of you I

03:49:21   24   know from your business backgrounds or just being around

03:49:24   25   Texas, you've heard the phrase royalty before, because
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 93 of 120 PageID #: 19139
                                                                                     803



03:49:29    1   we've got a lot of oil and gas down here, and you hear

03:49:32    2   about oil and gas royalties.

03:49:33    3              The kind of royalty we're talking about here is a

03:49:36    4   fee that somebody would pay to have the right to use the

03:49:39    5   claims of the patent.      And you've seen all about how

03:49:42    6   patents are put together, and that they have claims.

03:49:45    7              And so the analogy that I would give you is sort

03:49:48    8   of like somebody else has property, and you want to use it,

03:49:51    9   and that person says, fine, you can use it for a period of

03:49:54   10   time, but you have to pay a fee for it.          That's what a

03:49:58   11   royalty is.

03:49:59   12   Q.   What is a reasonable royalty in a patent case?

03:50:01   13   A.   Ultimately, the goal of the reasonable royalty is to

03:50:06   14   compensate the patentholder, in this case Vocalife, for the

03:50:12   15   use of its invention by Amazon.        And the way -- this is a

03:50:15   16   concept -- the way that we measure that is to try to

03:50:20   17   understand the value that that patent contributed to the

03:50:22   18   value that Amazon got out of it by using it.

03:50:26   19   Q.   Is that a simple calculation, Mr. Ratliff?

03:50:29   20   A.   No.   The concept is pretty straightforward.         Hopefully,

03:50:34   21   that makes sense to you.      But as you've already heard, and

03:50:37   22   I don't think there's any dispute about this in this case,

03:50:40   23   so -- so I say it with that confidence, most patents are

03:50:45   24   improvements.

03:50:47   25              Most patents don't invent an entire product or an
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 94 of 120 PageID #: 19140
                                                                                     804



03:50:51    1   entire business.    But they make improvements.         And where

03:50:55    2   there's significant improvements, you're trying to

03:50:57    3   determine what contribution those improvements made to the

03:51:01    4   whole value of that product or business.

03:51:06    5   Q.    How did you do that in this case?

03:51:09    6   A.    The next slide will give you a little more of a visual.

03:51:13    7   And I'm totally mindful it's late in the afternoon, you've

03:51:16    8   heard a lot of technical testimony today, and then here

03:51:19    9   comes the numbers guy.

03:51:20   10             So I know that's not what you're looking forward

03:51:24   11   to.    So I'm trying to use a lot of diagrams, and I've saved

03:51:28   12   all the numbers to the end.       So, hopefully, that will make

03:51:30   13   it a little less painful.

03:51:32   14             So the very first bubble I put there is what

03:51:35   15   you're going to hear from my testimony and you already

03:51:38   16   heard from Mr. Caruccio, is that Amazon determines this

03:51:42   17   economic value.    And they ultimately describe it in the

03:51:44   18   documents as incremental profits that they attribute to the

03:51:48   19   sales and use of these infringing devices.

03:51:55   20             Now, I use the word "incremental" there.           The way

03:51:57   21   Amazon uses it in its documents is it's comparing people

03:52:01   22   who own Echo devices to people who don't own Echo devices,

03:52:05   23   and they actually quantify the extra profits that they make

03:52:08   24   from those customers that have Echo devices over and above

03:52:15   25   what they'd make from customers who didn't.
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 95 of 120 PageID #: 19141
                                                                                     805



03:52:15    1            But, again, as I just said, we know that the value

03:52:19    2   of the patents in this case, they contribute to that, but

03:52:19    3   they don't cover all of that.

03:52:20    4            So that next bubble is showing you that my next

03:52:24    5   step was, to try to figure out the value that was

03:52:30    6   specifically related to the device itself, as opposed to

03:52:32    7   the many other facets of Amazon's business which you've

03:52:36    8   already heard some about.

03:52:38    9            But we're not done yet there because there's one

03:52:41   10   more step, because the law requires us to then look at

03:52:43   11   the -- the thing that is making the contribution and sort

03:52:47   12   out the patented contribution from the non-patented

03:52:50   13   contribution.

03:52:51   14            So even when we're looking at that Echo Dot

03:52:55   15   device, there are certain aspects of that device that are

03:52:58   16   patented and certain elements of that device that aren't

03:53:01   17   patented.

03:53:02   18            And with the help of the technical expert,

03:53:06   19   Mr. McAlexander, I've done an estimate then of the patented

03:53:09   20   versus non-patented portion.       And that leads us to the

03:53:15   21   reasonable royalty.

03:53:15   22   Q.   Is there a term that's used to describe the process of

03:53:17   23   going from the larger amount of profit, on the left side of

03:53:20   24   your slide, down to the profits that are associated with

03:53:25   25   the use of the patent?
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 96 of 120 PageID #: 19142
                                                                                     806



03:53:27    1   A.   Yes, it's called apportionment.

03:53:30    2   Q.   Are there any other rules of the road we need to

03:53:33    3   discuss?

03:53:33    4   A.   No, I think we're ready to get into the process I went

03:53:36    5   through.

03:53:36    6   Q.   What framework is generally accepted for determining a

03:53:39    7   reasonable royalty?

03:53:39    8   A.   So the most frequently used and a generally accepted

03:53:45    9   approach to determining a royalty is what's called the

03:53:49   10   hypothetical license negotiation.

03:53:51   11              It's where we imagine that Vocalife and Amazon sat

03:53:56   12   down across the table from each other, and there were no

03:54:00   13   disputes over whether the '049 patent was valid, no

03:54:06   14   disputes over whether it would be infringed by the Echo

03:54:08   15   devices, and no dispute on whether it was enforceable.

03:54:12   16              And the parties would reach an agreement where

03:54:15   17   Vocalife agreed to let Amazon use the patented claims, and

03:54:17   18   Amazon agreed to pay a fee or a royalty for that use.

03:54:22   19              Now, we know that didn't actually happen.          There

03:54:24   20   wasn't actually this negotiation.        There isn't any

03:54:29   21   agreement, and that's why we're here today.

03:54:31   22              But we use that as a framework so that the parties

03:54:34   23   and their experts can provide you with evidence of the kind

03:54:38   24   of information that businesses will normally use to try to

03:54:43   25   figure out what to do when they're trying to negotiate a
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 97 of 120 PageID #: 19143
                                                                                     807



03:54:47    1   license and what amount of fee to pay.

03:54:51    2               So the evidence you're going to hear me talking

03:54:53    3   about today are going to be the kinds of things that

03:54:55    4   businesses would normally consider in reaching an -- an

03:54:59    5   agreement.

03:55:00    6   Q.   Is this the same methodology that Amazon's expert used?

03:55:03    7   A.   Yes.

03:55:04    8   Q.   What information do companies in the business world

03:55:13    9   normally consider in reaching a license agreement?

03:55:15   10   A.   So it's not going to surprise you.        If you were trying

03:55:19   11   to do a license agreement with someone, you might consider

03:55:22   12   other license agreements that might be similar to the one

03:55:25   13   you're trying to do.

03:55:26   14               Obviously, you're going to consider whether the

03:55:27   15   particular product is profitable, whether it's been

03:55:30   16   commercially successful.      You're going to consider things

03:55:36   17   like what -- what level of contribution the patent's making

03:55:39   18   to that commercial success.

03:55:41   19               And, in fact, there's a case that's actually -- I

03:55:45   20   guess it's turning 50 years old or getting ready to turn 50

03:55:49   21   years old called Georgia-Pacific, which set forth 15

03:55:55   22   factors which Courts have adopted for use in patent cases

03:55:58   23   to help determine a royalty, and I've summarized those 15

03:56:02   24   factors for you on this slide.

03:56:04   25   Q.   Do you have first-hand experience in negotiating
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 98 of 120 PageID #: 19144
                                                                                     808



03:56:07    1   licenses?

03:56:08    2   A.   Yes.

03:56:08    3   Q.   Including related to devices used in e-commerce?

03:56:12    4   A.   Yes.

03:56:12    5   Q.   Are all 15 of these factors important in every case?

03:56:16    6   A.   No.    In fact, usually, it's a few factors ended up

03:56:22    7   being more important than the rest, and because the factors

03:56:25    8   relate to a number of topics but some of those topics

03:56:31    9   overlap, I typically try to organize them into a few

03:56:35   10   categories and discuss them category-by-category.

03:56:37   11   Q.   Are these the categories you just identified?

03:56:40   12   A.   Yes.    So, generally, we're going to talk about some

03:56:42   13   licensing information, and that's our first topic.            And

03:56:45   14   then we'll talk about commercial information, technology

03:56:49   15   information, and then other industry and market

03:56:52   16   information.

03:56:55   17   Q.   What considerations relevant to the royalty are

03:57:07   18   addressed by the licensing factors?

03:57:09   19   A.   So I think as you look at these, they'll all sort of

03:57:14   20   make sense to you, right?       If Vocalife had actually already

03:57:17   21   licensed the '049 patent, if Amazon had licensed some other

03:57:20   22   technology that was similar to the '049 patent, if either

03:57:23   23   of the parties have sort of normal or desired licensing

03:57:29   24   approaches or practices.

03:57:30   25               And then, of course, sometimes there's information
    Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 99 of 120 PageID #: 19145
                                                                                     809



03:57:33    1   from the industry that helps us understand how parties

03:57:36    2   might license in a particular case.

03:57:37    3   Q.   What did you consider and conclude about any Vocalife

03:57:42    4   and Amazon licenses?

03:57:43    5   A.   So Vocalife has not yet licensed the '049 patent.            And

03:57:49    6   Amazon did not have any comparable licenses.           They did

03:57:53    7   produce some licenses.      But had Mr. McAlexander looked at

03:57:58    8   the technology involved.      And he didn't find any of them

03:58:01    9   comparable, and they were settlements, so they weren't

03:58:04   10   situations where Amazon agreed that the patent was valid

03:58:08   11   and infringed.    Instead, it was just a negotiated deal

03:58:11   12   where they settled.

03:58:12   13   Q.   What did Amazon's financial expert determine on this

03:58:16   14   subject?

03:58:16   15   A.   Same as me, that none of these licenses were

03:58:19   16   comparable.

03:58:20   17   Q.   Was there anything about the normal terms and

03:58:24   18   conditions of the parties' licenses that was important to

03:58:26   19   your determination of a reasonable royalty?

03:58:28   20   A.   Again, it was mostly the -- the absence of information.

03:58:34   21   Dr. Li, certainly, if he was going to license his patents

03:58:38   22   to anyone who was going to actually use them in making a

03:58:42   23   product, his preference was to receive a fee for each one

03:58:45   24   of those products.     We'll call that a per unit royalty or a

03:58:51   25   running royalty, because if they keep selling products,
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 100 of 120 PageID #: 19146
                                                                                    810



03:58:55    1   they keep paying a royalty.

03:58:57    2               Amazon, on the other hand, by deposition testified

03:58:59    3   that their preference, when they do licensing, if they can,

03:59:01    4   is just try to pay an amount upfront, one time.           That's

03:59:06    5   called a lump-sum license.      Based on the documents in the

03:59:11    6   case -- as I said, there weren't really any comparable

03:59:14    7   licenses because they were just settlements.

03:59:16    8               What I can tell you is most of those involved just

03:59:19    9   a settlement fee.      A few of them, though, did have

03:59:22   10   provisions that involved either paying a percent of sales

03:59:25   11   or for a fixed number of units a fee, so more like a per

03:59:29   12   unit.      So there was at least some evidence of both kinds of

03:59:34   13   practices.

03:59:34   14   Q.   Were there any customary royalty rates or structures

03:59:41   15   for licensing similar technology in the industry?

03:59:41   16   A.   Didn't find any what I'd call industry licenses that

03:59:44   17   were comparable.      Again, based on my experience, I know

03:59:48   18   when it comes to these kind of devices, running royalties

03:59:51   19   are still the most frequent, but, again, there's no one set

03:59:56   20   way that those agreements are done.

03:59:58   21   Q.   Any other licensing considerations we need to discuss?

04:00:01   22   A.   No.

04:00:01   23   Q.   What factors did you consider next?

04:00:05   24   A.   So we next move to the commercial factors.

04:00:12   25   Q.   What considerations relevant to the royalty are
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 101 of 120 PageID #: 19147
                                                                                    811



04:00:15    1   addressed by the commercial factors?

04:00:16    2   A.   So, here again, I provided you a list which are based

04:00:22    3   on various parts of the Georgia-Pacific factors that I

04:00:26    4   listed all 15 on a few minutes ago.

04:00:28    5            Again, it's the kind of things you would expect.

04:00:31    6   How profitable was the product?       How much of the profit

04:00:35    7   related to the patent?     How commercially successful and

04:00:38    8   popular were the products?      When you bought the products,

04:00:43    9   then did that lead to other sales over and above the

04:00:46   10   product itself?   And just how extensive was the use of the

04:00:50   11   patent in those products?

04:00:51   12   Q.   Which of these factors were most useful to you in

04:00:57   13   determining the royalty in this case?

04:00:59   14   A.   You'll see as I go through in more detail some of the

04:01:03   15   information from the case, but generally being able to see

04:01:10   16   the additional value that came to Amazon as a result of

04:01:13   17   having sold these devices, the additional sales they made,

04:01:17   18   the extent of the annual sales of these devices being very

04:01:25   19   significant, and just how successful and popular these

04:01:30   20   devices were, were influential.

04:01:33   21   Q.   How does Amazon profit from the use of the '049 patent?

04:01:37   22   A.   So in this slide I've -- I've put an excerpt, and I'm

04:01:40   23   going to sort of build off the video deposition testimony

04:01:45   24   that you heard right before and right after the break.

04:01:49   25            You heard from Ms. Daniels and you heard from
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 102 of 120 PageID #: 19148
                                                                                    812



04:01:52    1   Mr. Caruccio.   And consistent with what they explained, the

04:01:54    2   top priority, the strategic priority for Amazon was

04:02:00    3   customer engagement.     The more they engaged, the more loyal

04:02:04    4   they were, the more they spent, and the more profits they

04:02:09    5   made.   And these devices were the key focus of trying to

04:02:12    6   gain that customer engagement.

04:02:16    7            So I put the excerpt there, and you can read it.

04:02:16    8   But just to highlight for you, the key element of the

04:02:19    9   strategy was driving the flywheel of Amazon's business.

04:02:23   10   All of the other things that Amazon does besides devices,

04:02:27   11   from its online retail merchandise sales, to its music, its

04:02:34   12   videos, other apps, and things like that.

04:02:37   13            And as it describes here, as the customers engage

04:02:39   14   in those devices, they increase their engagement with other

04:02:43   15   Amazon business that provides economic value.

04:02:46   16            And if we want to go ahead and pull up Plaintiff's

04:02:49   17   Exhibit 124, I'll show you an excerpt from the top of that

04:02:53   18   document where I pulled my portion of the excerpt.

04:02:56   19            It's actually -- yeah, that's it.

04:03:04   20            So you can read -- it's a few more words than I

04:03:09   21   put on -- on the slide page, but you can basically see

04:03:14   22   that's where this came from.

04:03:15   23            And you see they're mentioning things like DSI and

04:03:20   24   DEV in that heading.     And you heard Mr. Caruccio talk about

04:03:23   25   downstream impact and talk about downstream economic value,
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 103 of 120 PageID #: 19149
                                                                                    813



04:03:27    1   which are the profits I was talking about earlier.

04:03:29    2           If you want to pull back that document, you'll see

04:03:35    3   referenced a few more times in my slides.         And I'll remind

04:03:38    4   you of that.   But on my slide, if we go back to the

04:03:42    5   commercial factors profitability slide, on the bottom

04:03:48    6   there, I've also excerpted a few more terms that came up

04:03:52    7   frequently in the Amazon documents, including describing

04:03:55    8   these Echo devices as gateway heroes, sort of the gateway

04:04:00    9   to the rest of Amazon's ecosystem, the flywheel effect and

04:04:07   10   how that drives engagement.

04:04:11   11           And it ultimately leads to incremental spending by

04:04:11   12   customers and ultimately what they call the contribution

04:04:13   13   profits, which I'll talk about more in a second.

04:04:16   14           And it probably makes sense, if you want to, to go

04:04:18   15   ahead and pull up PTX-545, and I think there's a page there

04:04:22   16   that discusses the gateway, hero, and flywheel effect.

04:04:31   17           Yeah, the -- the terms get used multiple times in

04:04:34   18   these documents.    But I'm just highlighting to you the --

04:04:38   19   I'm not making those things up.       This is what Amazon

04:04:41   20   discusses.

04:04:41   21           And then if we want to briefly just pull up

04:04:44   22   PTX-125, it's another document that similarly talks about

04:04:48   23   the flywheel pretty extensively.       Yeah, just showing you

04:04:55   24   the header of that one.     All these documents in the

04:04:59   25   2018/2019 time frame when the patent issued and when this
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 104 of 120 PageID #: 19150
                                                                                    814



04:05:03    1   case began.

04:05:03    2            THE COURT:    Let's get back to specific questions

04:05:05    3   and answers.

04:05:07    4   Q.   (By Mr. Lambrianakos)    Mr. Ratliff, how does Amazon

04:05:15    5   determine profitability of its devices business?

04:05:18    6   A.   So if we go to the next slide, again, you'll see that

04:05:21    7   same Plaintiff's Exhibit 124 reference that we already

04:05:24    8   pulled up.     And you'll see that Amazon measures its device

04:05:30    9   business profitability using the device DEV.          You heard

04:05:34   10   Mr. Caruccio discuss that.      And in Amazon's document, it's

04:05:38   11   described as a lifetime present value for the device.

04:05:41   12            What Amazon does is, using information it's

04:05:43   13   gathered about spending of Echo customers versus non-Echo

04:05:51   14   customers, it's determined that increased profitability,

04:05:55   15   and it's determined that over the lifetime of the device,

04:05:57   16   which is approximately five years.        And they've discounted

04:06:00   17   that back to the present to come up with an actual profit

04:06:04   18   that they include in their internal analyses and in their

04:06:08   19   decision-making.

04:06:13   20            They specifically include in that computation what

04:06:16   21   they call contribution profits.

04:06:18   22            Again, I know several of you have various business

04:06:21   23   backgrounds or have had your own businesses, so if I'm

04:06:25   24   saying stuff to you that's oversimplified, I apologize.

04:06:28   25   But just so that everyone is on the same page, you know, a
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 105 of 120 PageID #: 19151
                                                                                    815



04:06:32    1   company makes sales, there's cost associated with those

04:06:36    2   products they sell.     They call that cost of goods sold.

04:06:37    3   What's left is gross profit.      Then they've got operating

04:06:40    4   expenses after that, and what's left is operating profit.

04:06:44    5           In between that gross profit and operating profit

04:06:46    6   is this concept of a contribution profit.         It's basically

04:06:50    7   the revenues minus what we call variable costs.           Every time

04:06:55    8   you sell a product, you incur that cost, whatever it is.

04:06:59    9   Compared to fixed cost, which you sort of already incurred

04:07:03   10   just to have a business.

04:07:06   11           So Amazon has identified these contribution

04:07:09   12   profits that they earn from incremental spending.

04:07:12   13   Remember, incremental means more than customers would

04:07:16   14   normally spend.     Plus, they have additional monetization,

04:07:20   15   which they don't describe in great detail, we just know

04:07:23   16   it's there.   And it's during that product's lifetime.

04:07:26   17           And, ultimately, they define this lifetime value

04:07:30   18   as the DEV.   The DEV, again you heard Mr. Caruccio discuss

04:07:34   19   it, and you now heard me mention it.        So it's that profit

04:07:37   20   per unit plus the actual profit per unit for the sale of

04:07:42   21   the device, or the loss on the sale of the device, as you

04:07:44   22   heard Ms. Daniels talk about and Mr. Caruccio talk about,

04:07:49   23   to keep the price really low on the device because they

04:07:51   24   know customers will buy them and then engage and earn

04:07:55   25   Amazon even more.
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 106 of 120 PageID #: 19152
                                                                                    816



04:07:56    1   Q.   Mr. Ratliff, were there any documents that you looked

04:07:59    2   at that describe how the device DEV is used by Amazon?

04:08:02    3   A.   It's definitely used to drive decisions.         This last

04:08:05    4   bullet point here points out that it's not just internal

04:08:11    5   data that they collect, but they actually then use it to

04:08:13    6   make decisions in their everyday business, whether what

04:08:16    7   they're going to invest in, how they're going to price

04:08:20    8   things, how they prioritize individual actions that they

04:08:23    9   have by consumers or recommend to consumers.

04:08:28   10            And if we want to pull up PTX-1071, we can see

04:08:34   11   that discussion.    I think it's in the overview.         Yeah,

04:08:36   12   there it is, at the top of the document.

04:08:38   13            So if you look at the first line, at the start of

04:08:40   14   that second sentence with "we use DEV to drive decisions,"

04:08:46   15   that's where this is coming from.

04:08:52   16            MR. LAMBRIANAKOS:     At this time, Your Honor,

04:08:54   17   Amazon requested that the courtroom be sealed because we're

04:08:56   18   about to get into some of the proprietary financial metrics

04:08:59   19   of Amazon.

04:09:02   20            THE COURT:    All right.     Based on the request of

04:09:03   21   counsel, I'll order the courtroom sealed at this time.

04:09:07   22            If you're present and not subject to the

04:09:09   23   protective order that's been entered in this case, you

04:09:12   24   should excuse yourselves until the courtroom is unsealed

04:09:15   25   and reopened.
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 107 of 120 PageID #: 19153
                                                                                    817



04:09:28    1              And, counsel, I'll rely on you to look around the

04:09:34    2   room and make sure everyone that needs to comply has

04:09:38    3   complied.

04:09:38    4              All right.    The courtroom is sealed.

04:09:41    5              (Courtroom sealed.)

04:09:41    6              (This portion of the transcript is sealed

04:09:41    7              and filed under separate cover as

04:09:41    8              Sealed Portion No. 1.)

04:33:22    9              (Courtroom unsealed.)

04:33:22   10              THE COURT:    Please during recess follow all the

04:33:25   11   instructions I've given you, including not to discuss the

04:33:28   12   case among yourselves.      And we'll be back shortly to

04:33:33   13   continue with the Defendants' cross-examination of this

04:33:37   14   witness.

04:33:37   15              The jury is excused for recess at this time.

04:33:38   16              COURT SECURITY OFFICER:     All rise.

04:33:39   17              (Jury out.)

04:33:40   18              THE COURT:    Court stands in recess.

04:34:10   19              COURT SECURITY OFFICER:     All rise.

04:34:11   20              (Jury out.)

04:34:11   21              (Recess.)

04:34:11   22              COURT SECURITY OFFICER:     All rise.

04:34:12   23              THE COURT:    Be seated, please.

04:44:59   24              Mr. Dacus, if you're going to cross-examine this

04:45:02   25   witness, you may go to the podium and prepare.
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 108 of 120 PageID #: 19154
                                                                                    818



04:45:04    1            MR. DACUS:    Thank you.

04:45:05    2            THE COURT:    Are there binders to pass out?

04:45:10    3            MR. DACUS:    There are, Your Honor.       Thank you.

04:45:14    4            THE COURT:    While they're doing that, let's bring

04:45:15    5   in the jury, please, Mr. Mixon.

04:45:19    6            COURT SECURITY OFFICER:       All rise.

04:45:21    7            (Jury in.)

04:45:34    8            THE COURT:    Please be seated.

04:45:47    9            All right.    Mr. Dacus, you may proceed with

04:45:57   10   cross-examination.

04:45:57   11            MR. DACUS:    Thank you, Your Honor.

04:45:57   12                           CROSS-EXAMINATION

04:45:58   13   BY MR. DACUS:

04:45:58   14   Q.   Good afternoon, Mr. Ratliff.

04:46:00   15   A.   Good afternoon.

04:46:00   16   Q.   You're not here, sir, to tell this jury whether or not

04:46:05   17   Amazon infringes, correct?

04:46:06   18   A.   Correct.

04:46:06   19   Q.   Not here to tell this jury whether or not this patent

04:46:09   20   is valid, correct?

04:46:10   21   A.   Correct.

04:46:10   22   Q.   And, indeed, if this jury finds that, in fact, Amazon

04:46:16   23   does not infringe, that is, does not use this patent, then

04:46:19   24   damages are zero, correct?

04:46:21   25   A.   Correct.
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 109 of 120 PageID #: 19155
                                                                                    819



04:46:21    1   Q.   Likewise, if the jury were to find that the patent is

04:46:26    2   invalid, then damages are zero, correct?

04:46:27    3   A.   Correct.

04:46:28    4   Q.   And if I understood you, in your calculation, you

04:46:31    5   assumed both that there was infringement and that the

04:46:35    6   patent was valid, fair?

04:46:36    7   A.   That's correct.

04:46:37    8   Q.   You understand that the reason I'm up here asking you

04:46:41    9   questions about damages, even though Amazon says it doesn't

04:46:45   10   owe Vocalife anything, is because we have an obligation to

04:46:48   11   provide the jury with all the evidence related to damages,

04:46:54   12   you understand that, correct?

04:46:55   13   A.   That's a fair summary of the Rule, yes.

04:46:58   14   Q.   Okay.   Now, you are being paid for your testimony here

04:47:01   15   today, correct?

04:47:02   16   A.   I'm paid for my time, but not for my opinions.

04:47:06   17   Q.   You've been paid for the work that you did?

04:47:08   18   A.   That's correct.

04:47:09   19   Q.   And at what rate?    What hourly rate?

04:47:11   20   A.   Me personally, 695 an hour.      For my team as a whole,

04:47:16   21   the average rate is about $300.00 an hour.

04:47:19   22   Q.   So $695.00 an hour, correct?

04:47:21   23   A.   For my hours only.

04:47:22   24   Q.   And you mentioned earlier that you had three other

04:47:25   25   people working with you to develop your opinions in this
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 110 of 120 PageID #: 19156
                                                                                    820



04:47:27    1   case, correct?

04:47:29    2   A.   Yes.

04:47:29    3   Q.   It's fair to say that those three people combined did

04:47:33    4   more work -- spent more hours than you did, fair?

04:47:37    5   A.   Yes, that's how it is normally.

04:47:39    6   Q.   So it's fair to say that the people who did the

04:47:43    7   majority of the work on this file and in reaching these

04:47:47    8   opinions are not here testifying, true?

04:47:49    9   A.   That's correct.   They do work, I review their work, and

04:47:52   10   then we put together the report.

04:47:54   11   Q.   Now, you understand, sir, that the claims, Claims 1 and

04:47:58   12   8, of the '049 patent that are asserted here, are what we

04:48:03   13   call method claims, correct?

04:48:05   14   A.   Yes.

04:48:05   15   Q.   And you understand, as Mr. McAlexander explained today,

04:48:09   16   that if any infringement occurred, it occurred by a

04:48:12   17   consumer or a user speaking to the Echo device, correct?

04:48:20   18   A.   I believe that is an example of infringement.          I don't

04:48:25   19   know if it's the only infringement.        And I'm not offering

04:48:28   20   that testimony one way or the other.

04:48:30   21   Q.   You heard Mr. McAlexander say earlier that infringement

04:48:33   22   is a user saying the wake word to the Echo device?            You

04:48:39   23   were here for that, correct?

04:48:40   24   A.   I understand that's an example of infringement, yes.

04:48:43   25   Q.   And -- and you agree, sir, that the law allows for what
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 111 of 120 PageID #: 19157
                                                                                    821



04:48:50    1   you said earlier is a reasonable royalty, correct?

04:48:53    2   A.   Yes.

04:48:53    3   Q.   And so, ultimately, what this jury needs to determine,

04:48:56    4   if they -- if they get this far, is whether or not the

04:48:59    5   money that you've asked for under a reasonable royalty is,

04:49:02    6   in fact, reasonable.     Fair?

04:49:02    7   A.   Yes.

04:49:06    8   Q.   And you agree that Vocalife has the burden of proof on

04:49:11    9   damages, true?

04:49:12   10   A.   Yes.

04:49:18   11   Q.   Now, many products, including this Echo device and the

04:49:21   12   Alexa voice system, contain multiple or many components or

04:49:27   13   features, fair?

04:49:29   14   A.   Yes.

04:49:29   15   Q.   In determining a royalty, what you are required to do

04:49:32   16   is to only value the specific patented features and not all

04:49:35   17   those other features, fair?

04:49:37   18   A.   Yes.

04:49:38   19   Q.   And you know here that between the Echo and the Alexa,

04:49:40   20   there are at least hundreds, if not thousands, of other

04:49:44   21   features, true?

04:49:45   22   A.   Again, my focus was the Echo device.        Anything related

04:49:52   23   to a broader platform would have been included in the

04:49:54   24   technology that I discussed in my first portion.           So, yes,

04:50:00   25   I understand it's narrowed down to specific features of the
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 112 of 120 PageID #: 19158
                                                                                    822



04:50:04    1   accused device.

04:50:05    2   Q.   Things like speech recognition, automatic speech

04:50:10    3   recognition, artificial intelligence through natural

04:50:15    4   language understanding, those things that Alexa does that

04:50:18    5   allows items to be ordered over Amazon.com, you agree those

04:50:23    6   have nothing to do with the patent, correct?

04:50:25    7   A.   That's my understanding.     That was part of the

04:50:28    8   technology that I excluded from my computation, yes.

04:50:31    9   Q.   Well, you -- let's start at a high level.

04:50:34   10               You agree you should exclude those from your

04:50:36   11   computation, correct?

04:50:37   12   A.   Yes.

04:50:38   13   Q.   And -- you agree, sir, that the only thing that you

04:50:45   14   should be valuing for purposes of a royalty calculation are

04:50:48   15   those parts of the patent that are new; isn't that true?

04:50:52   16   A.   I'm supposed to value the invention, which would be the

04:51:03   17   improvement over prior art.      I don't know that I -- the

04:51:08   18   word "new" is not something I would necessarily use that

04:51:12   19   word.   I'm valuing the invention.

04:51:14   20   Q.   Let -- let me phrase it differently.

04:51:16   21               When you say you should not value the prior art,

04:51:21   22   in other words, things that were known before this patent,

04:51:24   23   you should not be attributing value to those in the process

04:51:27   24   of your royalty calculation, correct?

04:51:30   25   A.   Again, I'm going to stick with my understanding, which
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 113 of 120 PageID #: 19159
                                                                                    823



04:51:36    1   is the invention.      If there's an improvement on prior art,

04:51:38    2   then it can be a little bit of a gray area.          There's prior

04:51:44    3   art there, but there's improvement.        The invention is what

04:51:46    4   I mean by the improvement.

04:51:49    5   Q.   If I understood what you told this jury, is part of the

04:51:53    6   process is to envision that there's this hypothetical

04:51:56    7   negotiation that occurred between Amazon and Vocalife,

04:51:59    8   correct?

04:51:59    9   A.   Yes.

04:51:59   10   Q.   In other words, we're supposed to -- and the jury's

04:52:03   11   supposed to imagine that the two parties sat down at this

04:52:06   12   table and negotiated a license.       Fair?

04:52:07   13   A.   Yes.

04:52:08   14   Q.   And in the course of that negotiation, both you and the

04:52:15   15   jury have to assume that the parties had full disclosure of

04:52:19   16   information about each other; isn't that true?

04:52:23   17   A.   Yes, that's a general premise of the hypothetical is

04:52:27   18   anything that could be known was known.

04:52:31   19   Q.   In other words, in assessing the reasonable royalty

04:52:34   20   here, Amazon doesn't get to hide anything from Vocalife,

04:52:38   21   and Vocalife doesn't get to hide anything from Amazon?            We

04:52:41   22   assume that all the cards are on the table, both have full

04:52:44   23   information about each other, true?

04:52:45   24   A.   Yes.    Sometimes there are things that are simply not

04:52:49   25   known.      But, yes, to the extent it's known, that's my
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 114 of 120 PageID #: 19160
                                                                                    824



04:52:52    1   understanding.

04:52:52    2   Q.   So one thing Vocalife would know is that these Amazon

04:52:55    3   Echo devices are only one way that items are purchased from

04:53:01    4   Amazon.com, correct?

04:53:03    5   A.   Yes.

04:53:06    6   Q.   In other words, you can buy things from Amazon through

04:53:10    7   your computer, correct?

04:53:12    8   A.   Yes.

04:53:12    9   Q.   You can buy things from Amazon through your smartphone,

04:53:16   10   correct?

04:53:16   11   A.   Yes.

04:53:16   12   Q.   You can even buy things from Amazon through this thing

04:53:22   13   called a FireTV stick that streams video to your

04:53:26   14   television, correct?

04:53:27   15   A.   Correct.

04:53:27   16   Q.   None of those things are accused of infringement,

04:53:30   17   correct?

04:53:30   18   A.   As far as I know, that's correct.       I didn't assume that

04:53:34   19   any of those were.

04:53:40   20   Q.   Okay.    Now, Amazon would know about Vocalife, that, in

04:53:44   21   fact, Vocalife has never licensed the '049 patent, correct?

04:53:47   22   A.   Correct.

04:53:47   23   Q.   Never licensed the '756 patent, correct?

04:53:51   24   A.   My focus was the '049.

04:53:55   25   Q.   You --
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 115 of 120 PageID #: 19161
                                                                                    825



04:53:55    1   A.   So I don't really know about other licensing activity

04:53:58    2   that may or may not have happened, but the '049 was never

04:54:01    3   licensed.     I know that.

04:54:03    4   Q.   You know for a fact that Dr. Li has been out shopping

04:54:09    5   his technology to many other companies, dozens of other

04:54:13    6   companies, and not -- not a one of them has ever taken a

04:54:16    7   license to his technology, correct?

04:54:17    8   A.   Again, if he made those statements on his direct, I

04:54:25    9   don't specifically recall it.

04:54:30   10   Q.   You know that Vocalife claims that the '049 has -- has

04:54:34   11   many applications beyond application in an Echo device,

04:54:39   12   correct?

04:54:39   13   A.   That's my general understanding, yes.

04:54:42   14   Q.   You heard Mr. McAlexander at least make that claim --

04:54:46   15   A.   Yes.

04:54:46   16   Q.   -- correct?

04:54:47   17               And despite the fact that there are many

04:54:49   18   applications, not a single company has ever taken a license

04:54:52   19   to the '049 patent, have they, sir?

04:54:54   20   A.   That's pretty typically what I encounter with smaller

04:54:59   21   companies have a difficulty getting parties to license.

04:55:01   22   That doesn't mean they don't infringe.

04:55:03   23   Q.   Amazon would know that Vocalife that had this

04:55:12   24   VoiceFocus phone in the past, was never able to have an

04:55:15   25   operational product, correct?
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 116 of 120 PageID #: 19162
                                                                                    826



04:55:17    1   A.   That would be one of the facts that would be known is

04:55:22    2   whatever the operations were of Vocalife.

04:55:24    3   Q.   And you -- you've seen this product that Vocalife has

04:55:27    4   now called this CrispMic?      Have you seen that?

04:55:31    5   A.   I've seen diagrams and -- and pictures, yes.

04:55:34    6   Q.   And one of the things that Amazon would know at this

04:55:39    7   negotiation is that this CrispMic that Vocalife has

04:55:44    8   developed came out in 2018, correct?

04:55:48    9   A.   I don't know the year, no.      I don't know one way or the

04:55:50   10   other.

04:55:51   11   Q.   Okay.     Have you been here for all the trial,

04:55:53   12   Mr. Ratliff?

04:55:54   13   A.   I have.     I -- I read the transcript for Thursday

04:55:57   14   afternoon, and then I've been here for Friday and today.

04:56:00   15   But these are background things that weren't directly

04:56:05   16   relevant to damages.

04:56:06   17   Q.   One of the things that Amazon would know is that this

04:56:10   18   CrispMic product that came out in 2018 came out some four

04:56:15   19   years after the Amazon Echo, correct?

04:56:18   20   A.   Again, I don't know the 2018 for sure, but if you're

04:56:22   21   representing that's the evidence, then 2018 is four years

04:56:26   22   after 2014.

04:56:28   23   Q.   Well, Mr. Re questioned Dr. Zhu about this very issue,

04:56:33   24   and she talked to him about the fact -- I mean, talked to

04:56:36   25   Dr. Li about the fact that that CrispMic came out in 2018,
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 117 of 120 PageID #: 19163
                                                                                    827



04:56:41    1   and, indeed, the patent itself came out in 2018, correct?

04:56:45    2   A.   The '049 patent came out in 2018, yes.

04:56:48    3   Q.   Some four years after the Echo product?

04:56:51    4   A.   Yes.

04:56:59    5               MR. DACUS:   Your Honor, at this point, I think I'm

04:57:01    6   going to need to go into some financial information that we

04:57:06    7   would, under the Court's procedures, need to seal the

04:57:08    8   courtroom for.     If I can ask the Court to please seal the

04:57:11    9   courtroom.

04:57:11   10               THE COURT:   All right.   Based on counsel's request

04:57:13   11   and an indication that he's about to go into confidential

04:57:16   12   information, I'll order the courtroom sealed at this time.

04:57:18   13               Those of you present, not subject to the

04:57:21   14   protective order, should excuse yourselves and remain

04:57:23   15   outside the courtroom until the courtroom is unsealed and

04:57:26   16   reopened.

04:57:27   17               (Courtroom sealed.)

04:57:27   18               (This portion of the transcript is sealed

04:57:27   19               and filed under separate cover as

04:57:28   20               Sealed Portion No. 2.)

05:38:20   21               (Courtroom unsealed.)

05:38:28   22               THE COURT:   Ladies and gentlemen, we're at a point

05:38:30   23   where I will ask the Plaintiff who their next witness is.

05:38:34   24               MR. FABRICANT:   Your Honor, subject to the

05:38:36   25   admission and receipt into evidence of the pre-admitted
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 118 of 120 PageID #: 19164
                                                                                    828



05:38:40    1   exhibits which were used in court today, the Plaintiff

05:38:44    2   rests its case.

05:38:46    3           THE COURT:     All right.     The Plaintiff having

05:38:49    4   rested its case-in-chief, we are at a point where it's

05:38:55    5   appropriate to begin with the Defendants' case-in-chief but

05:39:00    6   not this late in the day.

05:39:01    7           We will recess for the evening at this time.             I'm

05:39:04    8   going to ask each of the members of the jury to be sure

05:39:07    9   that they take their juror notebooks into the jury room,

05:39:10   10   leave them closed on the table.

05:39:14   11           Please be prepared to return tomorrow so that we

05:39:18   12   can start as close to 8:30 as possible.         Please be in the

05:39:22   13   jury room and assembled before 8:30.

05:39:26   14           Please follow all the instructions I've given you

05:39:28   15   about your conduct throughout the entirety of the trial,

05:39:33   16   including, of course, that you not discuss the case with

05:39:36   17   anyone, including the eight of yourselves.

05:39:39   18           Please travel safely to your homes, ladies and

05:39:42   19   gentlemen.   Be careful on the road.       And I will see you

05:39:44   20   tomorrow.

05:39:45   21           The jury is excused at this time.

05:39:47   22           COURT SECURITY OFFICER:        All rise.

05:39:49   23           (Jury out.)

05:39:49   24           THE COURT:     Be seated, please.

05:40:14   25           Let me remind you, counsel, of my earlier
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 119 of 120 PageID #: 19165
                                                                                    829



05:40:20    1   directive that you jointly meet and confer and submit to

05:40:24    2   the Court a jointly-proposed and amended and updated final

05:40:30    3   jury instruction and verdict form by 3:00 o'clock tomorrow.

05:40:34    4             In those areas where you may not agree, in fact,

05:40:38    5   where -- in those areas where you do disagree, submit your

05:40:42    6   competing proposals in succession with either a different

05:40:47    7   font or some clear indicator as which comes from which

05:40:50    8   party and which comes from the other.         Be sure that those

05:40:52    9   are transmitted to the Court in Word format.          And, again,

05:40:56   10   I'll look for those not later than 3:00 o'clock tomorrow.

05:40:58   11             Are there questions from either Plaintiff or

05:41:00   12   Defendant before we recess for the evening?

05:41:03   13             MS. TRUELOVE:   Nothing from Plaintiff, Your Honor.

05:41:04   14             MR. DACUS:   Nothing from Amazon, Your Honor.

05:41:06   15             THE COURT:   All right.     I will be in chambers, if

05:41:08   16   needed.   Otherwise, I will see you in the morning.           I'll be

05:41:11   17   in chambers in the morning, if needed, and whether you need

05:41:14   18   me or not, we will start as close to 8:30 as possible.

05:41:17   19             MS. TRUELOVE:   Your Honor, if I could, I had a

05:41:19   20   paralegal whispering in my ear.       Does the Court have our

05:41:23   21   time used at this point?

05:41:25   22             THE COURT:   I can give you that or very close

05:41:28   23   approximation, Ms. Truelove.

05:41:29   24             MS. TRUELOVE:   Thank you.

05:41:30   25             THE COURT:   As of now, my calculations are that
   Case 2:19-cv-00123-JRG Document 333 Filed 10/09/20 Page 120 of 120 PageID #: 19166
                                                                                    830



05:41:34    1   the Plaintiff has used 9 hours and 41 minutes and has 3

05:41:38    2   hours and 19 minutes remaining.

05:41:40    3              The Defendant has used 6 hours and 18 minutes and

05:41:46    4   has 6 hours and 42 minutes remaining.

05:41:52    5              MS. TRUELOVE:    Thank you, Your Honor.

05:41:52    6              THE COURT:    Anything further from either Plaintiff

05:41:54    7   or Defendant?

05:41:54    8              MR. DACUS:    No, Your Honor.

05:41:55    9              MS. TRUELOVE:    No, Your Honor.

05:41:56   10              THE COURT:    We stand in recess until tomorrow

05:41:58   11   morning.

05:41:59   12              COURT SECURITY OFFICER:      All rise.

05:41:59   13              (Recess.)

           14

           15                           CERTIFICATION

           16

           17              I HEREBY CERTIFY that the foregoing is a true and

           18   correct transcript from the stenographic notes of the

           19   proceedings in the above-entitled matter to the best of my

           20   ability.

           21

           22    /S/ Shelly Holmes                            10/5/2020
                SHELLY HOLMES, CSR, TCRR                      Date
           23   OFFICIAL REPORTER
                State of Texas No.: 7804
           24   Expiration Date: 12/31/2020

           25
